         Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 1 of 48




                           DECLARATION OF OLIVIA PENNOYER
                                   Pursuant to 28 U.S.C. § 1746
         I, Olivia Pennoyer, hereby state that I have personal knowledge of the facts set forth
below and, if called to testify, I could and would testify as follows:
1.       I am a United States citizen. In May 2020, I graduated from Duke University with a
major in Public Policy and minors in Economics and Psychology. In August 2020, I started work
as a Paralegal for the Federal Trade Commission (“FTC”) in the Bureau of Consumer
Protection’s Division of Marketing Practices. The Division of Marketing Practices investigates
persons and entities that may be violating the FTC Act and other laws enforced by the FTC.
2.       From August 2020 through October 2020, I watched instructional videos hosted on
Raging Bull’s membership website. An FTC Investigator recorded each video and provided me
with a copy of the videos, along with a spreadsheet identifying each video by its title.
3.       It is my understanding that the FTC accessed these videos by purchasing four of Raging
Bull’s subscription services: (a) “Jason Bond Picks,” (b) Jason Bond’s “Weekly Windfalls,”
(c) Jeff Bishop’s “Bullseye Trades,” and (d) Kyle Dennis’ “Fast Five Trades.”
4.       I watched each video and documented the narrator of each video, the run time (in
minutes) of each video, and the approximate date that Raging Bull appears to have recorded each
video.
5.       I also looked for and took notes when there were discussions, if any, by the instructors in
the videos about specific trade recommendations, trading profits or losses of the instructor, and
consumer complaints or testimonials, among other things. I also looked for any duplication
across the videos.
6.       The first part of this declaration describes what content I was able to view as a part of
each subscription. The second part of this declaration describes the various groups of videos that
I watched, broken down by instructor, then by video series (some subscriptions contain multiple
video series), then by video.




                                                   1

                                                                                  PX 25, 1684
         Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 2 of 48




                     I. Overview of Raging Bull’s Instructional Video Files
7.       There were 236 individual video files in total included with the four Raging Bull
subscription services noted above. The total runtime of all the video files was approximately
102.9 hours. The length of the video files ranged from one minute or less in some cases to
approximately 3 hours for the longest video. The median run length for all these videos was
approximately 13 minutes.
8.       There are 128 videos narrated by Jason Bond (“Bond”), 40 videos narrated by Jeff
Bishop (“Bishop”), including 8 videos narrated by Bishop that were included in the Jason Bond
Picks subscription service, and 68 videos narrated by Kyle Dennis (“Dennis”).
9.       It appears all of the videos were recorded between 2012 and 2020, with more than half of
the videos recorded between 2012 and 2016.
10.      A number of the videos appear in multiple video series. Below I summarize the content
of each subscription and note when videos appear to be duplicated between series. In the second
part of this declaration, I provide more detail regarding the content of each series of videos
described below.

      A. Video Files Included in “Jason Bond Picks” Subscription (Bond)

11.      The “Jason Bond Picks” subscription contained a total of 121 separate video files (total
run time: approx. 63.5 hours) split between eight series of videos, as follows:
Video Series /      Narrator    No. of    Year(s)              Total Run      Duplication
Course Name                     Video     Recorded             Time
                                Files
Jason Bond          Bond        9         3 video files        114 minutes    5 video files
Strategy Course                           recorded in 2016;    (1.9 hours)    duplicated in How to
                                          remaining                           Trade like a Pro
                                          unknown                             series; 4 duplicated
                                                                              in Penny Stocks 101
                                                                              series
Stock Options       Bishop      5         All 5 video files    301 minutes
Explained                                 recorded in 2017     (5 hours)
The Basics of       Bond        12        All 12 video files   562 minutes
Swing Trading                             recorded in 2012     (9.4 hours)
The House           Bond        3         All 3 video files    45 minutes
Always Wins                               recorded in 2015

                                                 2

                                                                                  PX 25, 1685
        Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 3 of 48



Penny Stocks         Bond       8         All 8 video files    83 minutes       4 video files (about
101                                       recorded in 2016     (1.4 hours)      60 minutes)
                                                                                duplicated in Jason
                                                                                Bond Strategy
                                                                                Course series
Jason Bond           Bond       8         2 video files        237 minutes      Series contains about
Picks (incl. 3                            recorded in 2020;    (4 hours)        7 links to video files
Minute Tips)                              remaining                             from other Jason
                                          unknown                               Bond Picks series. 3
                                                                                Minute Tips is a
                                                                                series of duplicative
                                                                                clips taken mostly
                                                                                from Jason Bond’s
                                                                                Masterclass
Masterclass          Bond       13        All 13 video files   1234
                                          recorded in 2020     minutes
                                                               (20.6 hours)
How to Trade         Bond       63        43 video files       1222             5 video files
like a Pro                                recorded between     minutes          duplicated in Jason
                                          2012-2015; 1         (20.4 hours)     Bond Strategy
                                          video file                            Course series
                                          recorded in 2016;
                                          1 video in 2017;
                                          remaining
                                          unknown
12.    As noted above, I observed duplication in the video files across several of the video
series—that is to say, the same video recording was either spliced in with or copied over to other
series or courses.
13.    I also observed redundancies in the video content. For example, there were multiple
videos from Bond about “How to Create a Watchlist” or “How to Scan.” I also found instances
where Bond reuses the same consumer testimonial in different videos and where Bond discusses
the same stock or options trade in different videos.
14.    There were also many videos in this subscription where Bond is promoting another
Raging Bull service or Raging Bull instructors that the viewer should sign up for. For example,
Bond encourages his clients to sign up for the services “LottoX,” “Dollar Ace,” “Trade with
Kyle,” “Weekly Windfalls,” and “Jason Bond All Access,” among others.
15.    There are also many places in these videos where Bond mentions his profits, winning
trades, or win ratios or the win ratios of other Raging Bull trading experts.

                                                 3

                                                                                  PX 25, 1686
         Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 4 of 48



      B. Video Files Included in “Weekly Windfalls” Subscription (Bond)

16.      The “Weekly Windfalls” subscription contained 12 separate video files (total run time:

approx. 11.5 hours). A summary of this information follows.

Video Series /       Narrator    No. of   Year(s)              Total Run      Duplication
Course Name                      Video    Recorded             Time
                                 Files
Weekly               Bond        12       5 video files        695 minutes    1 video file
Windfalls                                 recorded in 2019;    (11.5 hours)   duplicated in Jason
                                          6 recorded in                       Bond Picks
                                          2020; remaining
                                          unknown
17.      Five of the video files were recorded in 2019 and six were recorded in 2020. I was unable
to date one video.
18.      One of the videos in this subscription, titled “Jason Bond Picks Profit Booster – Options
Selling Explained” (run time: approx. 135 minutes), is also included in the “Jason Bond Picks”
subscription mentioned above.

      C. Video Files Included in “Bullseye Trades” Subscription (Bishop)

19.      The “Bullseye Trades” subscription contained 35 separate video files split between two
video series (total run time: approx. 3 hours), as follows:
Video Series /       Narrator    No. of   Year(s)              Total Run      Duplication
Course Name                      Video    Recorded             Time
                                 Files
Profit               Bishop      10       All 10 video files   49 minutes
Kickstarter                               recorded in 2019
Profit Bridge        Bishop      25       10 video files       141 minutes    10 of these video
                                          recorded in 2019                    files are duplicates
                                          and 15 recorded                     of videos from Profit
                                          in 2020                             Kickstarter
20.      As noted in the chart, ten of Jeff Bishop’s 35 videos are duplicates, which appear in both
of the video series included in this subscription. The following videos appear in both Profit
Bridge and Profit Kickstarter: “Trading Strategy #5: Having a Gameplan,” “Trading Strategy #4:
Maximizing Profits,” “Trading Strategy #3: Breakout Stocks,” “Trading Strategy #2: The Money
Pattern,” “Trading Strategy #1: Gravitational Lines,” “Understanding long and short calls and

                                                  4

                                                                                 PX 25, 1687
         Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 5 of 48




puts,” “Understanding long and short option positions,” “There are only two types of stock
options,” “What exactly is an option?,” and “What exactly are stocks and bonds?”

      D. Video Files Included in “Fast Five Trades” Subscription (Dennis)

21.      The “Fast Five” subscription contained 68 separate video files (total run time: approx.
25.5 hours) which are all narrated by Dennis and split into four video series as follows:
Video Series /    Narrator No. of Year(s)                     Total Run       Duplication
Course Name                     Video Recorded                Time
                                Files
Trading           Dennis        5       3 files recorded in 145 minutes
Psychology and                          2017, 1 file          (2.4 hours)
Platform Setup                          recorded in 2018
                                        and 1 file
                                        recorded in 2019
Catalyst and      Dennis        28      3 files recorded in 567 minutes
Swing Trading                           2016, 24 files        (9.5 hours)
                                        recorded in 2017
                                        and 1 file
                                        recorded in 2018
Day Trading       Dennis        27      12 files recorded     676 minutes
                                        in 2016 and 15        (11.3 hours)
                                        recorded in 2017
Options Trading Dennis          8       All 8 files           135 minutes
                                        recorded in 2017 (2.3 hours)
22.      While I did not observe duplication across the videos in this subscription, I did observe
that many of these video files appear to be part of a larger video recording. In other words, it
appears that the original recording ran for an hour or so but then it was cut into ten minute
segments in order to create five to six separate video files. Many of the videos end in mid-
sentence before Dennis finishes what he is saying.
23.      The titles for most of the video files in this subscription (41 out of 68 video files) start
with the word “Nucleus” and were recorded between 2016 and 2017. The time of these
“Nucleus” videos was approximately 561 minutes in total, or an average of 9.4 minutes for each
video file.




                                                    5

                                                                                    PX 25, 1688
         Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 6 of 48




               II. Statements or Comments of Raging Bull Instructors in Videos
24.      The subsequent sections provide an overview of the content of each series of videos. The
sections contain quotes from videos narrated by Bond, Bishop, and Dennis respectively. Within
each section, the quotes are organized by video series, then by video. The quotes are preceded by
explanations of some common themes seen throughout each instructor’s videos and a general
description of each video series’ content.

      A. Videos Narrated by Jason Bond (from Jason Bond Picks & Weekly Windfalls
         Subscriptions)

25.      Many of Bond’s videos are narrated in a stream-of-consciousness style, and he often
describes his videos as “the diary of a real-money trader.” He also tells viewers that he struggles
to be concise and can ramble for hours. Specifically, he says “When I initially started teaching,
everything was one hour. I didn’t do a lesson, I rarely did a lesson that was, and I can talk all day
as you know, and I tend to get sidetracked and ramble. My lessons are an hour. It is. It, it
requires a lot of brainpower for me to be concise.”
26.      There are many videos narrated by Bond where he comments on his trading profits (and
in some cases his losses), stocks from his watchlists or trade alerts.
27.      There are also several videos where he recommends the viewer to read books on
technical trading and charts written by other authors or writers outside of Raging Bull. He often
recommends people review training materials produced by Steve Nison saying quotes like “If
you want to trade Wall Street, you need to understand technical analysis, the way to do that is
through Steve Nison.”
28.      In some of the videos, Bond discusses how trading stocks and options is very difficult or
risky. In other videos, he claims that trading stocks and options is simple and easy.
29.      Throughout the videos, Bond makes inconsistent statements about whether people should
use his trade alerts to mirror his trades. Sometimes he says, “You can mirror my trades if you
don’t have time to develop a daily watchlist.” Other times he says, “Get the idea of mirroring my
trades out of your head. That’s not why I built this service.”


                                                  6

                                                                                 PX 25, 1689
        Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 7 of 48




30.    On several occasions, Bond responds to or deflects accusations that he is running a
“pump and dump” scheme.
31.    The following are example quotes that are representative of these themes as they appear
in Bond’s courses, organized by video series.

           1. Jason Bond Videos from Jason Bond’s Strategy Course

32.    All of these videos are duplicates, which also appear in other video series that I watched
and describe below. Of the nine videos in this series, five of the videos are duplicates from Jason
Bond’s video series How to Trade like a Pro and four of the videos are duplicates are from
Penny Stocks 101. In multiple videos, Bond refers to this content as part of Penny Stocks 101.
33.    The length of the videos varies. The shortest video is two minutes while the longest is
approximately 40 minutes. Two of the videos appear to be recorded in Bond’s foyer, and in these
videos, he speaks directly to the camera with no visual aids. In the remaining videos, Bond uses
PowerPoint slides or charting software to discuss chart patterns and walkthrough previous trades.
These videos contain claims about Bond’s profits, consumer testimonials, and statements about
the ease of trading.
34.    In the video titled “Lesson 3: Continuation Chart Pattern Part” (recorded 2016) from the
video series Jason Bond’s Strategy Course, Bond says:

         I’m up 247% or $247,000 just 6 months into 2016, trading part time from
         home. These are easy to learn and easy to apply and that’s why I have over
         3000 paying clients…. [W]hen these continuation patterns occur on a chart,
         they indicate with a high degree of reliability the trend is likely to resume after
         the pattern completes. A continuation pattern is considered complete when it
         breaks out of that pattern.

35.    In the video titled “Lesson 6: Fibonacci Retracement Revisited” (recorded 2015) from the
same series of videos, Bond mentions the technical term “Fibonacci retracement” and states:
“Made $10,000 on the trade….” Bond also shows part of a newsletter he sent to his client that
states: “[T]he portfolio is +$23,760 in May and +114% +$106,698 in 2015….” For the
remainder of the video, he discusses “Fibonacci retracement” and tells his clients they should
know what he is talking about from previous videos on the website. He describes it as a reliable

                                                  7

                                                                                  PX 25, 1690
        Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 8 of 48




trading pattern stating: “It works so often. It’s unbelievable…. I expect the pattern to work
because it does … and when it doesn’t, you simply settle for a loss…. Use paper trading until
you get extremely confident.”

           2. Jason Bond Videos from The Basics of Swing Trading

36.    These videos were filmed in 2012. The videos are typically screen recordings of Bond
showing his trading setup or using various tools like Yahoo Finance that Bond narrates over. On
his computer screen, he often shows stock charts, news articles about specific stocks, his website
(Jason Bond Picks), and a variety of other sites related to what he is discussing. The videos range
from approximately 30 minutes to an hour. In these videos, Bond discusses the ease of trading,
“pumping and dumping,” and trading profits and losses. Bond also suggests other educational
materials that clients should purchase in order to learn about the chart patterns he uses.
37.    In the video “Overview” from the series The Basics of Swing Trading (recorded in 2012),
Bond states:

         This 16 hour course will give you everything I’ve learned in about a decade
         worth of swing trading. It should increase your chances of beating Wall Street
         significantly…. I’m going to assume that you have no background knowledge
         on trading… swing trading allows you to capture gains in the market without
         being chained to your computer…. My whole strategy, everything I do at Jason
         Bond Picks revolves around looking for stocks that have dropped 30-50%,
         sometimes more, and playing the bounce … $1-$10 stocks ... my favorite is
         around $3…. I do not win them all…. There is nothing else that you need to
         learn than what I’ve said in the past fifteen minutes…. That’s my strategy in a
         nutshell, and it works every time…. I’m not selling a scam here…. I don’t care
         about the chart…. I’ve perfected it…. Yes, I lose on trades…. [The watchlist]
         is only a sample. I don’t have time to list 100…. If you don’t have time, great.
         Guess what? I’m doing it for you. That’s what you’re paying me $100 a
         month for. If you can’t make $100 a month in my service, then I’m doing
         something terribly wrong or you’re doing something terribly wrong. Now, I’m
         hitting my goals, so if I’m hitting my goals, then I’ll have to assume that
         somethings going wrong on your end... You can mirror my trades if you don’t
         have time to develop a daily watchlist.

38.    In the videos “Charting,” “Scanning,” and “Watchlists” from the video series The Basics
of Swing Trading (recorded in 2012), Bond states:


                                                 8

                                                                                 PX 25, 1691
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 9 of 48



        Now as far as learning technical analysis, I’m not going to be the person that
        teaches you that. I believe Steve Nison, N I S O N, is the best teacher of
        charting on Wall Street… If you have a small account, don’t worry about it….
        This works more than it doesn’t…. I monitor the swing trades for everybody
        during the day assuming that you can’t actually watch it. So you have an added
        level of comfort…
                                         ***
        I ended up losing money on that trade. That was a day trade gone wrong… I
        think what I’m going to do moving forward is maybe start with $50,000
        portfolio and track every single trade… and show you how this works. How
        losing $200-$300 from time to time is okay because when you hit $2500-
        $5000 winner, it adds up… Study Steve Nison’s stuff.
                                         ***
        Does that mean I win every single trade? No…. It’s almost a foolproof system
        for gambling on Wall Street…. I go through these charts every single stinking
        day and that’s because it’s my full-time job. You don’t have to. You can rely
        on me to do it for you.

39.    In the video “Understanding Catalysts” (recorded in 2012) from the video series The
Basics of Swing Trading, Bond states:

        You won’t always hit them, but I hit them more than I don’t…. I took major
        criticism on the message boards, InvestorHub and Yahoo Finance, for pumping
        the stock. Major criticism. People called me a criminal. I’m not kidding you.
        Called me a criminal on the message boards for simply holding that webinar,
        buying the stock, and then proceeding to tell people why I liked it.... I’ve taken
        many losses trying the same thing…. Woah was that Jason Bond? Did I cause
        it to go up 30% on a Monday morning?... You have to apply yourself. You
        have to put the work in… I’m a teacher of common sense stuff… All of Wall
        Street is a pump and dump…. These aren’t penny pumps.

40.    In the video “Understanding Stock Promotion” (recorded in 2012) from the video series
The Basics of Swing Trading, Bond states:

        Jason Bond Picks, it’s 100% unbiased…. All of Wall Street is one big pump,
        and I’m just trying to exploit these small caps before they get touted… I have
        no problem with stock promotion or bias in any form whatsoever so long as
        it’s legal. I don’t care. If it’s legal and I can make money off of it, I will
        participate in it... where it becomes an issue is the uneducated person who
        signs up for this list and thinks all they have to do is buy the next pick and
        leave their money in and they will get rich and gets burned. And I don’t even
        feel bad for that person. I’m recording this to teach you if you are that person,

                                                9

                                                                                PX 25, 1692
          Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 10 of 48



           you are gullible or ignorant of how the system works… Is that
           AwesomePennyStocks fault? I don’t think so. That’s ignorance on the part of
           the investor… If you are new I would advise, actually I can’t advise. If you
           are new, I would suggest you think strongly about whether or not this is for
           you… My bias is that I want my clients to do well. I want to do well… You
           just have to be in low and sell high. That’s the bottom line. Buy low and sell
           high.

41.       In the video “Orders” (2012) from the video series The Basics of Swing Trading, Bond
states:

           I lost big on a trade [on JRCC] just by not paying attention… That was an
           $8000 loss… Learn from my mistakes… I made $16000 since August 1st… I
           would never let this happen at the open on me. I would never let that happen,
           but I wasn’t paying attention, and I used my order wrong… I also teach
           through things that happen bad to me because it can prevent it from happening
           to you which keeps you in my service longer. I make my living by teaching.
           It’s the diary of a trader…. It doesn’t take a lot of mistakes for you to be out of
           the market… You know I’m always looking for 5-10%. I jump in ZAGG at
           $8.39, and you decide to mirror. You decide to mirror my trade. Well what’s 5-
           10% of $8.39. You do the math, and you scale out some… If you’re going to
           mirror, if you’re at work, you don’t have to wait for me to sell, you know what
           I’m looking for, so you can put your sales in at any number you want…
           You’re going to have to go study conditional orders. I’m not going to talk
           you/walk you through how to place these conditional orders. Because to be
           quite frank I don’t know. But I do know this much, it can be done. And all you
           have to do is watch a five minute video on E-Trade Pro [site] and you’re good
           to go… I’m not going to go into it because I don’t need to do it, but if I worked
           full time and I couldn’t watch trades, you better believe I would understand
           how to use conditional orders.

42.       In the video “Short Selling” (recorded in 2012) from the video series The Basics of Swing
Trading, Bond states: “If you want to short small caps, puts are the way to go… I lose 10% on a
trade and my clients are devastated… You can lose 100% on an option but again, you’re playing
with less money... I pretty much taught you everything you need to know.”

             3. Jason Bond Videos from The House Always Wins

43.       The House Always Wins is presented as a series of videos about options trading. This
series contains three videos from around 2015 or earlier. Each video is approximately 15 minutes
of Bond narrating over PowerPoint slides. In a video from the series Weekly Windfalls, Bond


                                                   10

                                                                                   PX 25, 1693
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 11 of 48



says he recorded the House Always Wins “five” or “[s]ix years ago.” Bond says Bishop taught
him the trading approach described in these videos around that time, Bond “did like two trades,
one was profitable, one wasn’t,” and he “recorded this strategy and then [he] never used it.” I
believe Bond recorded the House Always Wins videos in 2015, because in at least one of the
videos he references a stock chart from 2015. Overall, in these videos, Bond discusses the
difficulty or ease of trading, his profits, and the probability of being successful.
44.    In Part 1 of The House Always Wins videos (recorded in 2015), Bond claimed that he had
a “90% win rate” and recommended subscribers to join the “mentor service.” Bond also stated:
“I specialize in managing risk…. This year I’m up about $160,000 which happens to be about
170% in 2015.... I highly encourage everyone [to] paper trade…. 90-95% of people who try and
actively trade will blow up their account….” In Part 2 of this video series, Bond states:

         An overnight trade isn’t as good as a trade that’s one to two weeks out in this
         strategy. It’s more a roll of the dice. It’s certainly not that 90% win rate that
         I’ve been bragging about. Maybe 50/50…. I turned $90,000 into almost a
         quarter of a million dollars…. You can lose way more than 100% [selling
         options] if you’re not careful…. You don’t see a lot of small accounts doing
         this…. It’s highly probable that I am going to win…. We take some losses on
         options selling, but always try to keep it to 100% loss…. 90% success rate with
         this strategy…. We have a statistical advantage over everyone on Wall Street.

           4. Jason Bond Videos from Penny Stocks 101

45.    In Penny Stocks 101, four of the videos are duplicates from Jason Bond’s series Jason
Bond Strategy Course. The lengths of the remaining four videos are between two and five
minutes long. All of the non-duplicative videos appear to be recorded in Bond’s foyer, and in
these videos, he speaks directly to the camera with no visual aids. In one video, Jason Bond
records himself in his bathrobe. He makes claims about his profits and discusses the ease of
trading and specific trades.
46.    In Jason Bond’s series Penny Stocks 101 videos (recorded in 2016), Bond said:

         2013 the S&P 500 posts 30% return. I made 77%. Just shy of a quarter million
         dollars in profit. Flash forward to 2015. The S&P closes red for the year. I
         made 188% return… just shy of $200000 profit… the bear market of 2016,
         stocks posting the worst 10 day start in the history of the stock market... I’ve

                                                  11

                                                                                   PX 25, 1694
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 12 of 48



         turned $80000 into $120,000 that a 50% return in two weeks or $40000 in
         profit. Not bad right? [Video 1]

                                               ***

         You should plan on being profitable and when you make money in the market,
         you might want to move it back to your bank to buy a new car…. I have
         paying clients in over 65 countries. [Video 2]

                                               ***

         Regardless of how much money you put in [your actual account], stick to the
         percentages, and you’ll be good to go…. Across the last three weeks I turned
         $78000 into $132000. That’s a 69% return or $54000 in realized profit… I am
         able to capture these extraordinary gains because trading in penny stocks is
         much more aggressive than regular stocks, and that’s due to volatility… In
         2015, I started the year with $100000… By the end of the year, I had turned
         that $100000 into a quarter million… I was putting about $20 or $30 thousand
         into a pick… and I would try and capture 10% across 1-4 days... I would do
         this consistently and I do do this consistently… Sometimes I make 50%... I put
         $30000 into NVGV… I made $15000 overnight… My daily watch list is
         designed to find swing trades across 1-4 days. [Video 3]

                                               ***

         I’m up 80%, $80,000 in the first two months of 2016…. I look for three simple
         to understand patterns and I assure you that you can learn them very quickly,
         you can apply them with precision... Stocks do one of three things. They are
         oversold, they are continuing, or they’re, number three, breaking out. I have
         three lessons on my website. I follow those three lessons each and everyday…
         I’m coming up on a million dollars in trading profit… I do it part time from
         home…. Technical analysis, just understand the basics... from there, it’s very
         easy to trade with confidence... that’s how I [made]… 80% return in two
         months…. Listen, it works. It’s simple. Give it a shot. [Video 4]

           5. Jason Bond Videos from Jason Bond Picks

47.    Of the eight videos in this series, about seven are links to video files from other video
series included in the Jason Bond Picks subscription.
48.    The remaining video, 3 Minute Tips, contains a collection of short clips, and some of the
individual clips within the video appear to be taken from Jason Bond’s Masterclass videos. The
duplicative clips begin and end abruptly as if they were sliced out of the larger videos from
Masterclass. The clips in 3 Minute Tips vary in length from approximately 1:30 minutes to 9:30

                                                12

                                                                                PX 25, 1695
           Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 13 of 48



minutes. In these clips, he discusses the ease of trading, the purpose of his trade alerts, and his
profits.
49.        In the videos from the video series Jason Bond Picks 3 Minute Tips (recorded in 2020),
Bond says:

            The only thing I target in Jason Bond Picks is breakdowns and breakouts…
            It’ll be easy because before I make a buy on a momentum stock, whether it’s a
            breakdown or a breakout, I’m going to send you what I call advanced notice. I
            will send you an alert that I’m about to buy, before I buy…. I donate these
            trading profits that I make from these trades to charity… My only interest in is
            your education, your success… As long as you’re disciplined in your trading
            like this, you’re going to be able to stay in the game. You’ll be able to capture
            big wins… You can’t mirror this stuff… If you want to mirror anything
            that I do, if you want to piggyback on me, momentum penny stocks is not
            the place… Do not try to buy after I buy… Made about $330,000 trading
            part time [by July 1st]… If you have a stock that works well for you, keep
            going back to it over and over… You don’t have to have a million stocks to be
            successful at this… $330,000 six months into the year, and I took two full
            months off. This is four months of trading profits… I prefer swing trading
            because… I have a career and then I try to grow my money as a side hustle
            trading it and this has often resulted in making hundred of thousands of dollars
            in extra income part time… Once you get good at technical analysis, you can
            identify your stock setups very quickly, put them into play very quickly, and
            allow them to work out over the course of a few days or few weeks... I try to
            capture 20% profit on a small cap inside a week… The only downside to a
            swing trade is that you’re in the market overnight which could mean good or
            bad news from the company… or the overall market is down 400, 500 or even
            600 points… That’ll weigh on all your positions… But the pros far outweigh
            the cons… I went from a broke school teacher to a multimillionaire teaching
            people how to trade penny stocks… I can capture 10, 20, even 30% gains in a
            short period of time… Over time, by playing that type of action, your portfolio
            compounds significantly… Your overall pot of money, whether small at a few
            thousands or big at hundreds of thousands of dollars, will grow
            exponentially… If I’m looking at [a stock], that means I’m telling 10s of
            thousands of people who pay me a fee to know what I’m teaching know that
            [the stock is] in the top twenty… In the old days, 5K loss. Me? Publicly?
            Never gonna happen. I’m not gonna do it. It’ll end my business. If somebody
            hears that I lost 5000, why would they ever want to learn from me. That’s what
            is the stuff that I thought… (emphasis added).




                                                   13

                                                                                   PX 25, 1696
          Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 14 of 48



             6. Jason Bond Videos from Masterclass

50.       The Masterclass video series appears to be a series of live webinars recorded from
January 2020 through April 2020, overlapping with the COVID-19 pandemic. The videos
typically last between an hour and two hours. In each video, Bond talks about his recent trading
activity and responds to question and comments raised in the webinar’s chat room. The names
of the first two videos are other Jason Bond products offered by Raging Bull. In the videos, Bond
admits to losing significant amounts of money. He often discusses the psychology and stress of
trading. Throughout the video series, Bond also admits to changing his stock and option trading
strategies. In the final video of the series, he recommends viewers buy services from other
Raging Bull traders as well.
51.       In the video “Class One: Jason Bond Picks” from Jason Bond’s series Masterclass, Bond
states:

           First masterclass in literally a decade… Raging Bull is now one of the fastest
           growing privately held companies in the United States… Here we are today
           with about 40000 clients… I consider myself a rookie trader... I’ve made big
           mistakes over the years… I want you to order every one of those books…
           There is no guarantee, man. It’s the market... the fortunate part is that if you
           master this, your gains will be astronomical… All you’re ever going to get
           from me is the diary of a real money trader… Never any guarantees in life, in
           the market… There is no magic potion for making this work… When I refer to
           secrets, when I refer to tips/tricks, when I refer to hacks, all of that stuff is
           kinda what you’d expect it be, it’s based on experience… You learn [charting]
           by reading the Candlestick Course… These are your tips on what materials that
           you should be getting... read [these books] over the next few years and you’ll
           have read more books than most traders. And that’s a fact… This is not a
           guarantee that you’ll make money… I let my loss get to minus $180,000
           maybe a little bit worse. It’s possible I’m over $200,000 down on this trade…
           A few years ago I bought calls on Apple to the tune of about $200,000 and I
           lost that money… This wasn’t alerted… This was a ‘Jay’ trade… These are
           two really good examples of when I swung for the fences and missed… Last
           year in the first three months of the year I made over $300,000. Don’t quote
           me. It’s about that much… I got back. I developed Weekly Windfalls and
           made about another $300,000 roughly… I don’t short small caps. I get it. I
           trade some pretty crazy options positions, but I don’t short small caps because
           the losses can get out of control… I don’t have a team of analysts behind me...
           so technical analysis shortens the time frame for me to find trades and fast…
           I’m gonna buy Pier One Imports tomorrow… I’m certain, because I have the
           data, I’m certain I generally would make about half a million dollars a year.

                                                  14

                                                                                 PX 25, 1697
        Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 15 of 48



         How big a portfolio? About a hundred grand… I’m just like you. Fighting the
         fight everyday. Telling the story. If I ever think I’m not a good enough trader
         then I wouldn’t teach… On $100000 starting balance most years, $100 grew
         into like $600, $700 I think was the most. Don’t quote me… It takes me two
         seconds to find them… I made $13000 on that move on Overstock… Very
         reliable trading strategy that I love… I literally could make, like if I did
         nothing else but spent all my time just focused on this, hundreds of thousands
         of dollars every year just looking for overreactions… $70 million this year in
         sales at Raging Bull… You want to know how to win in the stock market? Go
         to penny stocks… I have a very very very good eye on what’s happening with
         traders… I’ve started off with a small $2000 loss and grown it into a $50, $60,
         $70,000 loss on penny stocks… I still don’t have a great grasp on options… I
         will get good at options… I don’t mess up penny stocks anymore, hardly
         ever… I made $6000 on this one this week… I did this. Like 40% profit... No
         trade alerts. Just in the elite chatroom. Alerted elite members… I will trade
         live. You can come watch... You’ll get the alerts even if you don’t subscribe to
         that service… Worst losing day of my life today… That’s why 95% of people
         lose money.

52.     In the video “Class Two: Weekly Windfalls” from the video series Masterclass, Bond
says:

         I’ll now be adding mid-caps to my trade plans in Jason Bond Picks… In
         Weekly Windfalls, I’m selling the options to the suckers… Why the hell are
         you considering buying options at Jason Bond Picks?... I’m developing as a
         trader… I’ve had times where I’ve made $100000 in a single day trading
         options… I’ve lost just as much on options in similar periods of time. $100000
         loss… Options are wild animals… It is my experience that they are very
         dangerous… Selling options is by far my favorite way to trade… Someone
         earlier said ‘Jay, where did you go wrong?’… Here’s what I did. I started to
         think that I knew where the market is going next… I had a $60,000 day selling
         puts… Stocks are designed to go up… Recession might be coming… You
         don’t know what’s going to happen next. I don’t know what’s going to happen
         next… Anytime in the last ten years where I thought strongly I knew what was
         going to happen next, I got myself into trouble… You are responsible for your
         trading… Sadly, but that is the world we live in, most people can’t get their
         head on straight. For you to win, you have to understand, your job is to take
         the money from the suckers… Most people want to make the sucker bets,
         myself included… I have self-destructive tendencies... I have literally trading
         coaches now… Weekly Windfalls does nothing more than sell options to
         suckers. And suckers are people who bet against the prevailing trend. See I’m
         trying to connect my past history as a sucker… $70000 just selling Apple puts
         every week… I made $3300 in two hours… My puts I haven’t always
         showed… When you don’t want to share it in your services, it’s generally a
         bad idea to be doing it… I’m not allowed to advise… If I’m surrounded by
         expert traders and I’m so ignorant of just trying to short the top of the market,

                                                15

                                                                                PX 25, 1698
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 16 of 48



         so are millions of other people. And those are the people you should sell
         options to. Should you feel bad about them? I don’t expect you to feel bad for
         me… I’m working on adapting and evolving but my point is so many other
         people will not try to adapt and evolve… Those are the people you sell options
         to. Sucker. Sucker. Sucker… You get rich off of suckers.

53.    In the video “Class Three: Entering the Zone” from Masterclass, Bond states:

         As you can see, most classes are usually around 400 people and 250 are here
         tonight. And I think that’s because most people just want the next big stock
         pick. And I get it… In the time I told you get this book and read this book, I’ve
         read it twice… Trading part time, I seem to fall in the range of like three to
         four hundred thousand a year in trading profits… Whether your goal is to turn
         $1,000 into $5,000 or a million into five million or ten grand into 50 grand, it
         doesn’t matter…
Bond goes on to state in this video that he took a $50,000 loss on a single trade in the

matter of a day in his first two years of trading. He also describes two more trade losses

of $80,000 from early in his trading career and a $50,000 loss from 2019.


         I’m not here to advise I can only teach you through my experience… I’ve
         trained several clients that have gone on to make millions of dollars… Taylor,
         Kyle, and Nathan all made about $1.5 million dollars last year… I want
         everybody to register for [Nathan’s presentation] and come see what he’s
         teaching… I don’t think I could go 30 [trades] without bending my rules… I’m
         obsessive with things… 7-8 years ago… I just didn’t want to lose. I’m a public
         figure now. It’s embarrassing to lose. I can’t report this huge loss to my clients,
         so I just have to hold it until I win… All horrible reasons for staying in a
         trade… I was up $60,000 at the open… I walked away with a $7000 loss…
         What you should see from me in a few years is me recording making millions
         of dollars a year as a trader… I spent my whole weekend studying… Nate, he’s
         killing it... He’s real. We’re real… I talk about it, whether it’s an alerted trade
         or a Jay trade… I’m not lying to you… I’m an expert in some areas and I’m
         learning in others… We know Kyle in 2018, 2019 spent $100000 on services
         and made $2.2 million. Good investment? I don’t know. I think so… The book
         doesn’t talk about portfolio size, so don’t ever get caught up in those things… I
         was down $150 grand, don’t quote me it was many years ago… So few people
         can actually make it in this game.

54.    In the video “Class Four: Options Both Ways” from Masterclass, Bond states:

         I’m on the cusp of a major pivot in my trading… With nothing more than these
         books and the psychology lessons and some paper trading or some small
         contract trading to get experience, you can learn a ton right there alone… The

                                                 16

                                                                                 PX 25, 1699
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 17 of 48



        best vehicle for trading is options… He’s a former student of mine who made
        $1.4 million last year trading mostly options… Selling options is the highest
        probability trading strategy… Every trade last week for that matter in Weekly
        Windfalls was a profit… $33,000 in profit… Stocks are designed to go up… I
        made $11000 today, $12000 today on the RH calls I bought last week… Buy
        this book right now if you haven’t already… You don’t need all these fancy
        numbers to understand option trading… Shorten the time frame by hanging out
        here with me for an hour… The cheapest options are often the most expensive
        options… LottoX comes with my highest recommendation… I’ll boil it all
        down and summarize it for you in a moment… By the way, this is not
        investment advice. This is my own freaking experience… Don’t be scared. Just
        a few more lessons and you can be there… The most I can lose on my trade is
        $13,0000. The most I can win on my trade is $12,0000… It is defined… You
        can sell options with a few thousand dollar account… Can’t get into the
        fundamentals right now because I don’t have the time… Nate Bear was a
        student of mine who now makes more money than me trading, and I’m
        studying this too... This guy is one of the best I’ve seen. I’ve put together a
        deal for you. 15 months for the lowest price possible or lowest unlimited price
        which basically means lifetime. But there is no lifetime. Because in ten years
        he might close it. But for the lifetime of the service… Type 100% in here if
        you’ve hit 100% winner with Nate before… I really hope you click that link…
        Highest recommendation… Nate service. tonight only. I got you a gift... Nate’s
        got four young kids. I’m sure he will be around a long time… When suckers
        are making suckers bets, you want to sell those bets to suckers… Sell that
        sucker the options.

55.    In the video “Class Seven: Exit Strategies” from Jason Bond’s video series Masterclass,
Bond states:

        I’m still buried alive… All of my trading feels like it has holes in it…
        Teaching tonight I come at you from a place of humility but also very strong
        confidence… I do not believe you can survive and thrive if you do not believe
        strongly in yourself, your methods, and your future… On the 24th, I’m wiping
        the slate clean with regard to anything I’ve done as far as an educator. What
        does that mean for you? I’m going to lay out 50, maybe more video lessons in
        the next 3 weeks related to what I think my future is… 50 maybe even 70 five
        minute lessons that I will publish before the 24th when I go at this hard… I
        know a lot about trading… I envision down the road, if I’m right, my returns
        should much bigger than what they’ve been in the past. I’m hoping well over a
        million dollars. And I think I’ve laid out a plan to do that and that’s what I’ll
        teach in the lessons… Momentum stocks are more forgiving than options…
        You should expect me to be very active with small cap momentum… If you
        want to know what I’m trading, you need to get my SMS text messages… My
        whole day is spent typing things about the trades that I’m doing… All
        everybody really needs to know is what my strategies is through lessons and
        real time alerts in the most efficient way possible… Everybody should get the

                                               17

                                                                               PX 25, 1700
      Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 18 of 48



       text alerts… For me, I need to, to hit this goal, I can’t be in a chatroom all day
       long… Who’s watched the Basics of Swing Trading? Say yes. Anyone? Who’s
       watched the House Always Wins? Who’s watched How to Trade like a Pro?
       Good. All of those. All of those. Recorded ten years ago. All of those, still
       pertinent, but when I initially started teaching, everything was one hour… I
       believe you deserve concise, and I don’t believe that these lessons should be
       rolled out over the next year… What is going to help teach to my clients the
       best?... That is what I’m going to unleash on the 24th… You should be at that
       event… If you’re not in Jason Bond Picks, you should be, because I’m coming
       strong… There’s no guarantee of profits in there but I don’t suck… This is all
       speculation based on price action… Let’s talk about a trade I made $6000 on
       today… I can’t advise... There’s a black and white rule that we’ve followed for
       the past ten years… When I used to write for Street.com, the editor said you
       can write about two things Jason, greed and fear. Nothing else get clicks…
       You’ll see me rip 50% wins in there a lot… Any trading is dangerous. Look at
       my last month for crying out loud. I didn’t see that coming. And now I’m
       living like I’m digging out of a hole… I know that this works... That’s the goal
       of a good teacher to shorten your learning curve… I need the data to prove it
       out but I do believe it is my transitional moment… I’m down a good chunk.
       It’s not going to happen overnight… I need two brokers because I can’t show
       everyone the same portfolio… I get myself into jams a lot… When I try my
       darnedest, usually things don’t go poorly.

56.   In the video “Class Eight: Patience and Timing” from Masterclass, Bond states:

       Learned a lot of lessons this year. A lot of lessons. And so I am going to share
       some of them with you… There are hundreds of you here tonight who are
       brand new to this master class so thank you… It’s not uncommon for me to
       make hundreds of thousands of dollars quickly or to lose hundreds of
       thousands of dollars quickly... Most years, I finish profitable… It’s not
       enough to announce in December that you’re a starting a short selling
       newsletter, like I did called Smoke Signals, charge $2500 a year for it, and then
       start shorting the market… I got so aggressive in January that it caused so
       much pain for me that I actually closed the newsletter and refunded everybody
       a few weeks before the markets actually tanked… I had the right idea. I miss
       timed it… How do you pull out the right tools at the right time and why am I
       qualified to even teach that?... The actual amount of dopamine that drops in
       your brain as a result of anticipating the win is larger than if you win… Let’s
       put that in trading perspective. When you are punching buttons to put on a
       trade, the feel good chemicals releasing in your brain, dopamine, serotonin,
       adrenaline, they make you excited, they give you that same moment in time as
       pulling the slot lever. So when we talk about patience and timing, we can
       argue, that because of our brain, we can be sucked into doing things that we
       probably shouldn’t be doing… All of these stocks are running on on, you know
       most of these are connected to the virus in one way or another… Lot of clients
       of mine have way bigger portfolios. Some are just starting out with $500. This

                                              18

                                                                              PX 25, 1701
Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 19 of 48



 isn’t who has the biggest portfolio is the coolest. I’ve lost a lot this year, and I
 have a big portfolio. Just because you have a big portfolio doesn’t mean you
 have a better chance of winning… What’s important to know, that very rarely
 happens… This is running due to virus news… I don’t look for news.... I don’t
 need news to know what right happened right there… Just watch tonight then
 go back and watch the very first masterclass cause you’ll understand this…
 Kyle hit maybe $20,000 on this today… This is after literally 10 years of
 perfecting this. And I could solely trade this pattern and do really well... If I
 started the year with $100,000, I probably could make really good money.
 $20,000 a month wouldn’t be far fetched… I’ll put $50,000 into a trade and I’ll
 make $10,000 real quick… This is how I make a lot of my money… I do this
 all the time… That pattern works all the time… In one hour, three days ago, I
 was up $17000 in one hour... It rolled on me… Lot of time I walk into an
 offering… I’m not day trading by the way… You can literally go out tomorrow
 and paper trade this… Here’s where I screwed up on Groupon… I get itchy. I
 get impatient, and I jumped in right there. And I said in my alert “I think I’m
 early to this trade,” and I allowed my irrational brain to take over and jumped
 in… I got into this trade too early… The feel good chemicals sucked me into
 the Web Bush comment early on this trade because I had FOMO. I was afraid I
 would miss a statement by a bank by Web Bush. I probably shouldn’t even call
 them a bank… Jumped in too early… Does anybody know the thought process
 that causes you to make that mistake?... Greed. Ya… Ya, greed. Exactly…
 Unless I get news, I am not going to make money on this trade… This works
 all the time… Because I fell susceptible to my brain chemicals, I am now
 sitting in a trade that is likely going to work, but because my timing was
 poor… I’m really confident this bounces… There is no guarantee that it goes
 higher but I play probabilities…’Well Jay that’s easy to see in hindsight.’ It’s
 easy to see in real time!... Jason Bond Picks becomes all access… The small
 caps, I love them, but they are volatile little buggers and you gotta kinda
 keep your hands on the steering wheel when you’re trading them… I
 believe ten years isn’t a lot of time to be trading… I generally don’t mess up
 for long. I’ve hit periods of boneheaded moves like the Groupon trade, but I
 generally don’t allow myself to fall susceptible to the brain chemicals that
 cause you to chase or to be impatient or just to pull the lever like we talked
 about. And again if you missed the beginning, pulling a lever on a slot machine
 releases more feel good chemicals in your brain than actually winning. So if
 that’s true, you can see how you can get pulled into trades early and timing is
 everything. If you can’t be patient and you’re getting pulled into trades early,
 it’s safe to say that could be the root cause of your failures in the market. I
 know for me, most of the time, it’s the brain chemicals of wanting to be in
 trades at the wrong times even when I know I’m punching the trigger too early.
 So I believe that is actually the dopamine, the serotonin. I believe that’s the
 adrenaline. I believe it’s all those things that you have to constantly check as a
 trade… I’m literally simplifying everything... What is the most important
 thing? Profitable trades… I was right to launch the smoke signals newsletter. I
 was just off on timing… I still get it wrong at times but that is the life of a

                                         19

                                                                          PX 25, 1702
      Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 20 of 48



        trader… Three minute lessons. Bursts… My new material will be done on the
        24th. (emphasis added).

57.    In the video “Class Eleven: How to Scan for Momentum,” from the video series
Masterclass, Bond states:

        I missed out what was probably about an 800% return…You should leave here
        tonight feeling like you can find Tuesday’s or Wednesday’s biggest movers…
        Now, I did a video lesson on this for anybody who joined Jason Bond Picks in
        the last week. And if you haven’t, shame on you. You should… I pay their fee,
        if you’re a Jason Bond Pick’s subscriber, you don’t necessarily have to,
        because my watchlist comes from the data I pull from this… I’ve taught some
        of the best traders… Quite often I hit monsters… Who cares about win/losing
        percentages?... I’m net $68,0000… One [trade] is not enough for me to have
        enough probability to deliver a big win consistently enough… Money on Wall
        Street is all about demand… This is a game of probabilities… Shame on me
        for not putting that alert out, because that’s what I’m supposed to do as the
        person running this service, and I just didn’t. But I don’t miss those
        opportunities often… I don’t care if your account is below $25000... no matter
        what size I account have, I have a chance to grow it… I don’t care if I lose four
        grand. I can make that back in minutes… My stuff isn’t guarded or protected…
        It’s not necessarily tightly connected to this lesson, so I won’t break it down,
        but I’ve got a million Fibonacci retracement lessons on the website… Nobody
        can guarantee winning more than they lose… I was like the first person to this
        trade and that is not uncommon… The lesson should be worth the money…
        Within that one hour of time, I notified my clients and let them know that I was
        going to buy and I bought… You should know candles by now because I
        taught it… In any market, this lesson works every single day.

58.    In the video “Class Twelve: Next Steps” (recorded in 2020) from the video series
Masterclass, Bond states:

        I don’t always get it right... Not what I expected but really good learning
        opportunity… Any trade I make is advanced notice…. That doesn’t mean
        [these strategies] always work…. I lost a couple hundred thousand dollars
        literally fighting all the uptrend saying that it was going to tank…. And then
        the market tanked. Imagine the psychological mess that that plays in
        somebody’s head as a trader…. The next thing that’s likely to happen. I mean,
        recession…. I’m going for 50% profit in two to three weeks.... You can do any
        service with any amount of money…. If you’re making the wrong decisions,
        you’re going to lose money. If you make the right decisions, you’re going to
        make money…. Paper trade. If you’re learning something new.… The market
        doesn’t give money back.... Start with paper trading and learn the
        mechanics…. I’ve trained a lot of people ... I grabbed their lowest sale point
        tickets. If you want a next step and if you have questions about some of the

                                               20

                                                                              PX 25, 1703
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 21 of 48



        guys that I’ve trained, I’m going to tell you what my favorite services in
        Raging Bull are. Two of Kyle’s and one of Nathan Bear’s…. Anybody who
        gives you a guarantee on their trading performance is lying. You can’t
        guarantee trading performance... I shouldn’t say that... The guarantee that I will
        give you in Jason Bond Picks is that if you don’t like it after you do the 3-4
        hour course, you can have your money back…. [Kyle is] probably one of the
        best real money traders on the internet....
In the video, Bond also spends several minutes advertising for Raging Bull services called

“Trade with Kyle,” “Dollar Ace” and “LottoX.” He even offers sales prices for these three

services. Bond also responds to comments from consumers. He acknowledges complaints that

the “structure” of his services were changing “too much” and that consumers were not receiving

timely exit alerts. Bond responded to these consumer comments as follows:


        A comment was “you change your structures in your services too much.” I get
        it. My wife would agree… I gave you my top three because I think it’s
        overwhelming if I say “hey here’s the top 15.” If I were to buy three services
        tomorrow from Raging Bull, I would make sure I had those three… These are
        people I know very intimately. I gave Porsches to them, because they were
        some of my first clients to make a million dollars when I had that promotion
        going on. These guys are legit, and I think you will love what you learn from
        them… It’s not about how much money you have… Jump out of an airplane
        with an instructor the first time. Use simulated trading. It’s paper money for a
        reason, because you can’t get the real stuff back when you give it away to a
        skilled trader who takes it from you. And that is their job… Learn with paper
        money… It is okay to paper trade. Especially if you’re brand new… “Jason,
        can you send emails when you exit Weekly Windfalls trade?” I do! I don’t get
        it! Did anyone get the Tesla sell alert today? Please tell me yes. So it is
        possible, I’m not poking fun by the way, I do. Of course, I do. That’s what I
        say I do and I do, so you should’ve got it… So if you’re ever not getting any of
        the fulfillment, call customer support. Lot of times it’s just some tech issue…
        Our team is there to help you with that… It’s possible the text alert on Tesla
        didn’t go out. I don’t know which trade it was today but one trade the email
        alert went out but not text… I’m pushing so many buttons throughout the day.
        Sometimes I mess up. I do think there was one today, but I know I sent the sell
        on Tesla… Other than that, do you have any questions? I’m gonna hit the end
        recording and then we’ll shoot the breeze. There are some things I don’t want
        on the recording like how I managed my worst moments in the market…. It’s
        been a wild Masterclass. I didn’t expect to do a Masterclass through a
        pandemic…We’ve had probably 700 to a 1000 in every class. You guys have
        been awesome….


                                               21

                                                                               PX 25, 1704
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 22 of 48



           7. Jason Bond Videos from How to Trade like a Pro

59.    This video series contains 63 video files. A majority of the videos are Bond explaining
previous trades. In these walkthroughs, Bond typically references a stock chart and describes
why he decided to take the trade and how it played out. He details wins as well as losses. He also
occasionally references slides. In these videos, he discusses winning and losing trades, his
profits, his trade alerts, and the ease of trading, among other topics.
60.    In the video “Gap Recovery and Go” (date of recording unknown) from Jason Bond’s
video series How to Trade Like a Pro, Bond uses slides. One slide reads “Day trading is often
glamorized as an easy path to riches. However, 90% of day traders lose money.” In the video,
Bond states:

         Day trading, if perfected, can gain you more freedom… Day trading is often
         glamorized as an easy path to riches… Day trading is hard and most day
         traders lose money. So how do you become the person who doesn’t? How do
         you become the person who makes a lot of money day trading?... You do that
         by doing what you’re doing right now which is education… Most day traders
         lose a lot of money very quickly and never graduate to profit-making status
         and the SEC even warns on that, so that you’re not included in that group,
         alright, instead of trading real money when you’re not qualified to do so in
         those first couple of months, use something like a paper trading account.

61.    In the video “Gap Recovery and Go Revisited” from the video series How to Trade Like
a Pro, Bond states:

         If you wait around for the alerts, you’re missing the point of my service… The
         concepts I’m teaching can really be money-makers if you apply them… You
         want lessons on options, join the Millionaire Roadmap, and I’ll teach you how
         I did this today… The teaching and the application of the teaching is all that
         you need

62.    In the video “Scanning For Oversold, Continuation And Breakout Pending Charts”
(recorded in 2012) from the video series How to Trade Like a Pro, Bond says: “If you don’t
have time [to run these scans], that’s fine. At least you know what I am doing which is important
to add confidence to your trades. Especially if you’re mirroring my strategy.”
63.    In the video “Swing Trade Scanning Made Simple” (recorded in 2015) from Jason
Bond’s video series How to Trade Like a Pro, Bond states:

                                                  22

                                                                                 PX 25, 1705
      Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 23 of 48



        My swing trading performance is up about 140%... Started the year with about
        $93,000 and the portfolio has grown to $231,000 as of today… Now, this is
        Finviz Elite. If you don’t have it… you might want to upgrade… It’s about $30
        a month and you know what, if you’re winning 70% of the time and you’re
        making money, that’s no big deal. Plus, I’m pretty sure it’s a write-off on your
        taxes but check with your accountant… I’m having the best year of my life and
        the market’s not even up much. I mean in 2013, I had a good year, 77%, about
        a quarter million dollars in profit… but I’m almost double that this year in the
        first five months of the year and it all came from this… Get the idea of
        mirroring my trades out of your head. That’s not why I built this service. I
        built this service because I know how to trade, and I can teach you to do it too
        without me… People always complain “Oh Jay buys the stock and you,
        know, I can’t get the same price” Welcome to Wall Street… That isn’t what
        this service is about. The service is about why did this happen and how can
        you spot it before it happens next time and how can you quickly find it so you
        don’t have to spend 10 hours a day doing it… If I would’ve bought that
        stock, somebody would’ve complained that it moved too fast. Maybe even
        multiple people. (emphasis added).

64.    In the video “Swing Trading 101, Accumulate Support And Sell Resistance” (recorded in
2012) from Jason Bond’s video series How to Trade Like a Pro, Bond says:

        I’ve placed about 700 bets in the last 13 months and in April I made $44,000
        utilizing this strategy… It’s like me, if I convert premium subscribers at 20%
        of traffic, then all I have to do is boost my traffic to get more premium
        subscribers. If 100 people visit my website a day and 20 buy, all I need to
        do is get 1000 people to visit my website a day and 200 will buy, and that’s
        how I make my money. (emphasis added).

65.    In the video “Gap Strategy Part 1” (recorded in 2017) from the video series How to Trade
Like a Pro, Bond says:

        Nothing in my service is designed for mirroring… Focus on the pattern not on
        just buying when I buy and selling when I sell. I don’t know a single client in
        my service and I have over 7000 paying clients now that has ever written me
        and said every single day I make a killing mirroring your trades... You can
        work off the information that I provide, but you’re not trying to buy right when
        I buy and sell right when I sell... This gap strategy will work perfectly….
        Today I made $2500 in the first hour…. Nothing I do in my service is
        complicated… I like to do what I call a spiral curriculum. So I have this
        curriculum of things that I teach and I revisit them all the time… Let’s use
        WATT for example… Let me… tell you some numbers. The close was $10.12.
        The open was $10.45. That’s 33 cents. That represents a gap in the price
        action… [Gap trading] isn’t for everyone.


                                              23

                                                                              PX 25, 1706
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 24 of 48




66.    In the video “Don’t Drink the Kool-Aid” (recorded in 2014) from the video series How to
Trade Like a Pro, Bond reported that he lost $40,000 on PHOT trade due to an SEC halt. He
claims he bought more shares on April 8, 2014 at $0.50, and more over the next few days. He
ended up with 200000 shares at an average of $0.37 a share. He sold the shares around $0.16.
67.    In the video “Show Me a Chart and I’ll Tell You the News” (recorded in 2015) from the
video series How to Trade Like a Pro, Bond says:

        Up nearly $400,000… If you don’t have the time to find this stuff, that’s what
        you are paying me for… Stick with me long enough and you will find success.
        I am 99.9% sure. But you have to apply yourself, go through the video lessons,
        study this stuff, so that when I go to do it, you know exactly what I’m doing.
        You know exactly what I’m saying… The best part is, it’s not the lotto.
        There’s obviously some calculated decision making going on here… You
        study the material on the website, you’re going to have an advantage over most
        people on Wall Street...

68.    In the video called “Buying with Conviction” (recorded in 2013) from the video series
How to Trade Like a Pro, Bond talks about how he makes decisions about trades and says:

        I do it every night on the watchlist, market analysis, sector analysis, technical
        analysis… I can teach you how to get out quick if it doesn’t go in the direction
        you want it to. So what we have is a system that minimizes losses and
        maximizes opportunity…. Understanding this basic market analysis, sector
        analysis, stop analysis, alright, and technical analysis can help you beat Wall
        Street on a consistent basis

69.    In the video “Penny Stock Psychology 101” from the video series How to Trade Like a
Pro, Bond compared the “Business Insider” and Raging Bull and said that Raging Bull is a
multi-million dollar business with over 100,000 viewers. Bond went to talk about the stock
LiquidMetal:

        Penny stocks attract a lot of beginners, because it’s a get rich mentality….
        Herd mentality drives huge penny stock gains…. What drives penny stocks? It
        can be a bunch of people on a forum talking about it. It can be major media
        touting it. Remember, Apple is a huge company, so if people believe that the
        next iPhone is going to be made with a lot of Liquidmetal, that’s going to
        excite a lot of people who don’t know how to trade and then there’s people
        who do know how to trade and all the masses come together and the supply
        just isn’t there, and the demand outweighs the supply and the price just
        skyrockets, so from where we alerted it, it went up 200%.

                                               24

                                                                               PX 25, 1707
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 25 of 48




70.    In the video “Give A Man A Fish” from Jason Bond’s video series How to Trade Like a
Pro, Bond says:

         I didn’t leave public school just to have clients sign up and mirror my trades.
         Some people do and some people don’t. I really don’t care about that. The
         purpose of the newsletter is to teach you three specific chart patterns and then
         revisit them all the time until they are so easy to follow that it takes no time out
         of your day to identify them, to place your bids, and to swing trade with
         success… We can get there with each and every client in this newsletter if you
         work with me… Study the video lessons… My alerts are for teaching….

71.    In the video “I Eat What I Kill and Today I Killed It” (2016) from the video series How
to Trade Like a Pro, Bond says that the stock “WATT” was not exploding but he emailed his
clients, news about the Apple deal broke, and then the stock took off. Bond claimed there was a
massive spike in the stock price and that he had timed his trade perfectly. He states:

         If I think I am onto something, then I will share where I think I can buy shares
         in advance. That’s not going to happen often, but if I think I’m onto something,
         I will share that. This one worked perfect… Right before the Apple news…
         Everybody should’ve made really big money if you were trading this stock
         Tuesday into Wednesday... So because I was pretty much flat on this, I mean I
         was literally even. 10000 shares at $5.43. Around 10:30 a.m. I sent an email
         that I’m bidding an additional 8000 shares, and I gave away my price
         which was $5.47… Well holy shit, excuse me language, I couldn’t have
         timed that email any better. I mean seriously?... Literally a half an hour
         later, it goes from $5.50s up to $7 dollars… This is why I constantly say this
         service isn’t about mirroring. It’s about trying to find these opportunities, take
         shots, and when they work, they pay extremely well. I didn’t even get a good
         exit, and I made about $5000 total on WATT across the past two days or 24
         hour period. By the time I wrote the email, and I said in the email “I’m out
         with a good score,” it’s at $6.40. Here’s a situation where those people who
         only want to mirror get a better exit than me. It just is what it is… (emphasis
         added)

72.    In the video “Reviewing LQMT… A $20,000, 100% Winner” (2012) from Jason Bond’s
segment How to Trade Like a Pro., Bond responded to accusations that he had pumped the
LQMT stock as follows:

         “We will be first to many more. Because see it’s not just me now. You’re here
         learning, and we’re in the room together. And we proved yesterday into today
         that there’s enough for it to go around. Everybody can get a piece of the pie.
         It’s not just Jay gets in first, everybody else buys, Jay gets out as they’re

                                                 25

                                                                                  PX 25, 1708
         Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 26 of 48



          buying. When have you seen me bid up a stock, so I can sell into you. It’s just
          not my style. I don’t buy and alert 30 minutes later. To me, that’s a pump and
          dump. Even if there’s no promotion… I trade for my subscribers… I don’t get
          in, send an alert, and then get out.”
Bond then said that “big money” like Mark Cuban will probably come in and buy

LQMT stock.

73.      In the video “Capital Preservation; How Failing To Execute My Strategy Resulted In A
Big Loss” (2012) from Jason Bond’s video series How to Trade Like a Pro, Bond discussed
buying shares of GLUU in late September 2012 and buying more shares of this stock in early
October to end up with 30,000 shares, but then stated that he incurred a substantial loss on this
trade.
74.      In the video “The Best Lesson I’ve Ever Recorded” (2013) from the video series How to
Trade Like a Pro. Bond said:

          Jason Bond Picks is the home of highly volatile stocks, not blue chips, not
          penny stock pump and dumps…. If you want to trade Wall Street, you need to
          understand technical analysis, the way to do that is through Steve Nison…. I
          ran my [client satisfaction] survey right around the same time… and I had
          three criticisms of this trade ‘why on Earth would you buy a stock that is
          heading lower’. I’ll just summarize it. Yet I took [a] 17% [win] on the trade…
          What I’m trying to explain to you is that I don’t control the market…
          Somebody said to me “Jay, this is swing trading, though. You sold the same
          day.” There is a very very strict rule on my website and it is written all over the
          place. If it is up 5%, I take half.

75.      In the video titled “Forbes And Mashable Drive LQMT Higher, Here’s How I Made
45%” (2013) from the video series How to Trade Like a Pro, Bond said Jason Bond Picks is
ranked 25,000th in the United States for web traffic and that he had “more than doubled the S&P
500.”
76.      In the video “60% Return Overnight, Here’s How” (2013) from How to Trade Like a
Pro., Bond stated:

          Determine where to get in and get out… when you get up big on a trade, don’t
          ask me where to exit. Legally I’m not allowed to tell you where to get out.
          Ethically I wouldn’t either… Don’t look to me for when to exit… There are
          people who hit 60% [profit] like me. There are people who bought it up 80%

                                                  26

                                                                                  PX 25, 1709
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 27 of 48



         from my alert thinking it would go higher… You’re in an elite group and while
         it may appear to be a large website, we are a very small speck on Wall
         Street…. I hate to say it, but if you’re winning, someone else is losing….

77.    In the video “Why Liquidmetal Delivered +57% +$19,640 In 3-Days” (2013) from the
video series How to Trade Like a Pro. Bond told his clients that they will be able to make
money. He said: “I told people two, three weeks ago on the watchlist exactly what was
coming… that’s why there are 50 testimonials with $3,000, $5,000 and $15,000 wins because
people are starting to learn this patterning doesn’t just happen with LiquidMetal… Hopefully
you made some big money on the LiquidMetal trade, if you didn’t understand that it’s going to
happen again.”
78.    In the video “EXACTLY How To Make +25% +$7,200 In 2 Days” (2015) from the
video series How to Trade Like a Pro., Bond repeatedly claims that he started with $90,000 in
2015 and ended with $300,000, and further states:

         This lesson works consistently, it will always work. All you have to do is study
         video lesson 7, 57, and 65 on my website, read the watch list, and watch the
         alerts… It couldn’t be any easier… For more on Fibonacci, watch video
         lesson 7, “Don’t Chase it, Fibonacci Retrace it,” recorded that 4 years ago
         when I started this newsletter… Continue with video lesson 57, “Fibonacci
         Retracement Revisited,” and then really hammer it home with video lesson 65,
         “Five Step Fibonacci Retracement.”

79.    In the video “3 Trades And $15,000 On SIEN In 30 Days, Here’s How” from the same
video series, Bond shows the viewer how he made $15,000 on three trades of SIEN stock in
2016. In the video, Bond pulled up his trade journal showing that he bought SIEN at $7.47 on
Jan. 11 and sold on Jan. 13 at $8.66, bought SEIN at $7.15 on Jan 15 and sold on Feb. 16 for
$8.43, and bought SEIN again at $8.00 on Feb. 2 and sold on Feb. 4 for $9.00. Bond also
discussed how he almost lost money on this trade, posted about the trade opportunity on Jason
Bond Picks and about four hours later the stock price went up because it hit Benzinga.

           8. Jason Bond Videos from Weekly Windfalls

80.    This video series is dedicated to trading options. In Weekly Windfalls, most of the videos
are trade walkthroughs. Bond either shows himself getting into a trade or explains why he

                                               27

                                                                               PX 25, 1710
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 28 of 48



decided to take a trade. The longer videos in this video series are live webinars where he
interacts with clients. In these videos he discusses trading profits and losses, his trade alerts,
other Raging Bull products, and educational material outside of Raging Bull, among other topics.
81.    There are two long videos included in this subscription, titled “Live Weekly Windfall
Training Part 1” (run time: approx. 114 minutes) and “Selling Options” (run time: approx. 178
minutes), which are mostly recordings of Bond interacting with clients and responding to
comments from a chatroom.
82.    The titles of other videos in this subscription include “Sucker Bet Scanner,” “GOOG Bull
Put; How & Why,” “ROKU S3 Offering Crushes Momentum,” and “$50,000 Unrealized On
Market Crack! YES!!” The remaining videos are mostly explanations or walkthroughs of trades
that Bond placed. In one video, Bond demonstrates how to place a trade on the TastyWorks app.
83.    In the video “Live Weekly Windfall Training Part 1” (recorded in 2020) from Jason
Bond’s video series Weekly Windfalls, Bond states:

         Despite it being my smallest franchise, it’s by far my favorite strategy… This
         is my most expensive service. You bought it which means All Access would
         probably cost you nothing because Jason Bond Picks is like $600-$700 a
         year… This is not a session to upsell you that… There’s no guarantee I win on
         another trade but I’m pretty damn good at this… That is what I’ve learned by
         reading Mastering the Trade and that is what I’ve learned by going through
         the pandemic and losing half a million dollars, at one point closer to
         $800,000 in the matter of a few months… I’m not an investment advisor so I
         can’t give you advice… This strategy makes a lot of sense… I won 17 out of
         my last 18 selling mostly at the money… You should pat yourself on your
         back for trusting me… I made $40 freaking thousand dollars last week… If
         this was confusing at all, it was to me initially too. I’m so glad I didn’t give
         up… I’m making really good money with this right now… I’m really growing
         as a trader. (emphasis added).

84.    In the video entitled “Options Selling Guide” (2019) from the video series Weekly
Windfalls, Bond reports being down $22,460 and states:

         In a few days, you will understand this inside and out… Overnight, $4462 in
         profits… I made a 40% profit on this trade… Do you see why this is going to
         be way bigger than Jason Bond picks?.. Very first alert in Weekly Windfalls
         paid for the lifetime subscription… Another $3200 in profit… Almost $6000
         today, one day into the service… $2,500 profit… As long as you read what I

                                                  28

                                                                                   PX 25, 1711
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 29 of 48



        wrote this morning in the watchlist, you should be able to make sense of this
        trade… We can do this week in and week out… Every time Netflix touches,
        comes close to, or falls below the 30 line, it bounces $50, $70, and even
        $120… My trades are based on sound logic... Applied here is why I’m hitting
        8% plus… Call your broker and find out how you place these orders... Don’t
        feel pressure to get in the game quickly... The only thing you need to do this
        week is order the book “The Complete Guide to Option Selling” Call your
        broker to understand order entry… I’m already up $2000… Option sellers, by
        default, have the ability to be right 67% of the time… 10 for 10 in the first 10
        days… What I love about this strategy, I’m not kidding you, is that it’s
        significantly easier than my Jason Bond Picks small caps momentum trades…
        Doesn’t matter how much money you have… If you understand these
        numbers, you understand most of the strategy… Markets basically dropped
        about 500 points...overmanaging your positions in this strategy is strongly
        discouraged… If you want to be conservative, then just don’t have positions on
        during events… Over the long haul, things level out… Understand that this is
        part of trading… We’re in the crunch zone now, and you’re looking to me for
        decisions. And I will share them as I know them... You can use that
        information to make any decisions you need to make… I’m now up
        $29669.08… I weathered a pretty pretty difficult storm there… $22000-
        $23000 in losses… A chart can tell you a lot about the future of a trade… Over
        the long haul, that’s not going to happen and what probably is going to happen
        is those streaks of 20 wins in a row and you know, massive windfalls of profit.
        If you got caught up in a little mess, so did I… I went 15 for 15… If any of this
        doesn’t make sense, it’s simply because you didn’t watch the previous
        videos… I can’t handle that Q&A all the time. Your broker gets paid to handle
        these situations for you. They love taking your calls… There’s no reason to try
        to understand it yourself… Did you watch my Netflix lesson? Because all you
        have to do is watch this once and it should make sense every single time…
        Mark this as a pivotal point in the service, because for two and half weeks I
        was perfect… Make sure you go back and read every single note and watch
        every single video.

85.    In the video titled “Selling Options” (2019) from Jason Bond’s subscription Weekly
Windfalls, Bond states:

       I’m working with people here tonight who are probably better than me at this…
       This will be my biggest service… If you’re a Jason Bond Picks client and you
       feel like you haven’t been getting enough alerts, this is why I invited you here
       tonight. And it’s not to sell you Weekly Windfalls. If you ask me for the link
       later on, I’ll provide you with it… I’ve chosen to trade options in a more
       conservative strategy... With the more conservative options strategy I’m gonna
       show you here, it’s actually much better than the Jason Bond Picks strategy…
       I’ve made about $200000 since starting Weekly Windfalls… It’s not about
       account size. What I’m about to show you, flat out works… These are Jason’s
       opinions but I’m proving it with numbers… Less time trading but more trades

                                               29

                                                                              PX 25, 1712
         Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 30 of 48



         and that allows me to have a more free life… Higher probability Higher
         percentage… This week’s windfall was 4 for 4 and $20,000… Last week was
         about $40,000 and 8 for 8… [One of my clients], this guy has been selling
         options for 30 years, and he’s kinda coaching me… I listened to his comments
         under my watchlist… Jason is never naked with his options… You can sell
         options with nothing more than a $2000 margin account provided you are doing
         spreads… I don’t know shit about anything but selling calls and puts… You
         don’t have to really know everything to make money. But you do need to know
         something that works, and what you’re going to learn tonight, works… 70% of
         the time as a seller of an option, you’re likely to be right… $150,000 in
         profits in two months… In 2016, I probably made about $700000 trading stocks
         and lost about $350,000 buying options… I sure ain’t losing. And I’m winning
         a ton… 2 times I’ve won 20 trades in a row… And if you’re a good trader, like I
         am, you’re going to win even more than that. Which I have the math to prove I
         do… you have one of the highest probability trades that I just handed you for the
         rest of your life… 35% return in 2 days, 3 days. I would love to do that all the
         time in Jason Bond Picks but I just can’t… Used $15,000 of risk to make 50%
         on Google this week... My goal is to get filthy rich... I’m gonna make good
         services and sell the hell out of them… This is one hell of a strategy… I love
         this 10x more than Jason Bond Picks… I work hard to know what I’m talking
         about and I’ve always told the truth… I’ve made $550,000 this year… I don’t
         have an exact statistic for you but if I had to guess, 80% of the time I’ve been
         winning… (emphasis added).

      B. Videos Narrated by Jeff Bishop (from Jason Bond Picks & Bullseye Trades
         Subscriptions)

86.      Jeff Bishop narrates all the video series available under the Bullseyes Trades subscription
as well as all the videos in the video series Stock Options Explained that is included with the
Jason Bond Picks subscription.
87.      Similar to Bond, Bishop’s videos highlight profits from his options trades, and discuss
some of his trade recommendations or alerts.
88.      Some of the videos in this subscription contain promotional materials, where Bishop
appears to be promoting another Raging Bull service, “Total Alpha.” For example, in the video
“Inside the Mind of a Millionaire Trader: SPCE Trade Recap” Bishop states “If you’re not in
Total Alpha, get in there now.”

89.      Many of the videos show Bishop claiming he made profits on trades and a walkthrough
of those winning trades.


                                                 30

                                                                                 PX 25, 1713
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 31 of 48




90.    Bishop also provides definitions for trading terms in some of his videos, responds to
clients’ frequently asked questions, and describes some of the chart patterns he follows.

91.    In some of the videos, Bishop says that trading options is complicated and risky, but in
other videos, Bishop appears to say the opposite and claim that trading options is simple with
low risk.
92.    In some videos Bishop talks about using technical charts and analysis to find profitable
trades, but in other videos, he talks about using his “intuition.”
93.    The following are example quotes that are representative of these themes as they appear
in Bishop’s courses, organized by video series.

              1. Jeff Bishop Videos from Stock Options Explained

94.    This video series consists of five videos. All are live webinars where Bishop interacts
with clients. In the first few videos, Bishop provides definitions of terms used in options trading.
He also encourages clients to research how to trade options on their own. The final videos are
mostly Bishop making options trades and explaining his options choices. In the videos, he
discusses the ease of trading, his trade alerts, educational materials outside of Raging Bull, and
the likelihood of his client’s success, among other topics.
95.    In the video “Section 1 – Introduction to Options” (2017) from the video series Stock
Options Explained, Bishop states:

            We just want to equip you with the tools that you can use to make great
            options decisions…I expect everyone to put work into understanding how to
            make these tools work for them…You can take a little bit of money and parlay
            that into big gains… [Level 3 options trades] are relatively safe… Level 4 is
            where you can make or lose everything… I typically trade weekly options… I
            do think selling options is the best, but I don’t think people should start there…
            Don’t let options get assigned to you… The farther out you get [in terms of
            time period], the more expensive options are going to be… I do so many trades
            on options, it’s not feasible to put out alerts all the time... the other thing is I’m
            not really encouraging people to make the trades I make... I’m doing things
            that are pretty advanced… You have a whole different risk profile than I do. I
            don’t want you copying my trades. (emphasis added).




                                                     31

                                                                                       PX 25, 1714
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 32 of 48



96.    In the video “Section 2 – Understanding Volatility and Time Decay” (2017) from the
same video series, Bishop states:

         To tell you the truth, I don’t really use most of the Greeks when I make an
         options trades. I kinda know it intuitively when I’m looking at what the
         implied volatility is or what the time decay is… It’s a really good scenario that
         works for a lot of traders. I do it quite a bit myself. I like it a lot, but that’s the
         downside of it. But that’s how a buy-write works… The seller wins about 60%
         of the time and the buyer wins about 40% of the time… Selling options really
         has much better odds in the long run… I win more often than not because I’m
         usually the seller… This is not an exhaustive course by any means... I want
         you to go to other websites and I want you to read about options as much
         as you can. (emphasis added).

97.    In the video “Section 3 – Making Your First Options Trade” (2017) from the video series
Stock Options Explained, Bishop states:

         If you’re pretty confident on the bet and want to take a long position, you
         really should look at stuff that’s farther out of the money, because it has less
         premium built in… Statistically, your odds of winning when you go long
         options are not good. You’re 40%. So you’ve gotta beat the house with the
         direction of the move, the time of the move, and the volatility of premium and
         the intrinsic value. So you’ve gotta beat the house in all those parameters in
         that time frame. Otherwise, the other guy is going to win. Doesn’t mean you
         can’t win, but those are the odds stacked against you…

98.    In the video “Section 4 – [No Video Description]” (2017) from the video series Stock
Options Explained, Bishop states:

         Don’t think that all the material I’ve got on the website is comprehensive… I
         want you to be able to execute your own strategy… I want everyone in here to
         learn how to do spreads... You’re going to make more money, you’re going to
         win more than you think… You’re going to win about 40% of the time when
         you buy puts and calls. Does that mean you’re always going to lose? No…
         You’re going to be right 40% but 60% of the time you are going to lose…
         Even when you’re wrong, you’re not going to be that wrong. You’re going to
         be okay… It works for me and as you get comfortable with it, it will work for
         you… I want you to get in the roadmap chat... I really don’t think people
         should be full time traders… Just try one [trade]… You’re much more engaged
         if you’ve got $100 in the trade.

99.    In the video titled “Section 5 – Options Trading” (2017) from the video series Stock
Options Explained, Bishop says:


                                                   32

                                                                                     PX 25, 1715
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 33 of 48



         You’ll only be right 40% of the time… You have to win big when you win…
         When you’re right, you’ll really be right, but when you’re wrong, you need
         those stops in place… You can make a lot of money consistently… If you’re
         patient and start to set these things up, you’ll profit a lot later.

            2. Jeff Bishop Videos from Profit Bridge

100.    These videos were created in 2019 and 2020. Ten are duplicates from his video series
Profit Kickstarter. The videos that are not duplicates vary in format. In his “FAQ” videos,
Bishop speaks directly into the camera and answers consumer questions. The trade “recaps” or
walkthrough videos typically involve Bishop narrating over a screen-recording of his trades. He
shows his trading portfolio and stock charts. Among other things, Bishop discusses his profits as
a trader, the ease of trading, and his trade alerts.
101.    In the video “Moneyness” (2020) from the video series Profit Bridge included with
Bullseye Trades, Bishop says: “Since I don’t know where a stock is going, and honestly, anyone
who says they do is flat-out lying, I typically buy in the money options. This lowers my
percentage return I can make but it also limits the amount of risk in the trade as well.”
102.    In the video “Before You Trade Options” (2020) from the video series Profit Bridge,
Bishop says:

         You know one of the best things about my service is that you get to see an
         actual seasoned options pro walk through actual options trades week, after
         week, after week in real time. I’m telling you exactly what options I’m buying,
         why I bought it, and what contracts, expirations dates, what is my plan for the
         trade, and how I manage risk. This information is really invaluable… Doesn’t
         matter if you’ve been trading for 10 years or you’re brand new.

103.    In the video “FAQ: How Do I Know When To Exit a Trade?” (2020) from the video
series Profit Bridge, Bishop responded to the question “how do I know when to exit the trade?”
and answered as follows: “There is no definitive answer… typically I don’t want to lose more
than 50%... Now the upside… I think too many people get out too early… The reason I’m able
take 100-200-500% is because I let it ride and stay with the trend.”
104.    In the video “FAQ: What Should a New Trader be Doing as Getting Started?” (2020)
from the video series Profit Bridge, Bishop said:


                                                   33

                                                                                 PX 25, 1716
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 34 of 48



         It’s so tempting just to get in there, find someone who is making stock alerts
         and put all your money in, buy a stock, and hope that it goes up… [But] you’ve
         got to learn a system… You don’t want to trade at first… You want to study….
         When you become consistently successful trading one contract at a time, then
         graduate to whatever level you feel is comfortable…. In a few months you can
         get all the tools you need to become a successful trader.

105.    In the video “Inside the Mind of a Millionaire Trader: SPCE Trade Recap” (2020) from
the video series Profit Bridge., Bishop discussed his SPCE trade and said:

         You can keep selling calls and stocks over and over and over. Eventually you
         should win. The stock shouldn’t go to zero. Eventually, you should win…. A
         trade you can do over and over until it works…. $20,000 in a single week…. I
         want to see you do the same thing. If you’re not in Total Alpha, get in there
         now… Don’t miss trades like this

106.    In the video “Inside the Mind of a Millionaire Trader: AAPL Trade Recap” (2020) from
the video series Profit Bridge., Bishop talks about his “strangle” APPL trade and says:

         Made about $5,000… basic, easy trade… Easy way to capture $5000 this
         week… Great trade to setup when volatility is everywhere. You don’t have to
         know where the stock is going to go… Buying options is really difficult
         especially in this market when volatility is so high… Paper trade for sure…
         Join me in Total Alpha so you can learn to do trades just like this.

            3. Jeff Bishop Videos from Profit Kickstarter

107.    These videos are from 2019. They vary in format. In some videos, Bishop presents in
front of a television monitor. The visuals on the monitor are frequently stock charts, consumer
testimonials, or emails Bishop sent to his clients. The videos where the titles are phrased as a
question are typically shot with Bishop speaking directly into the camera. In these videos, Bishop
also incorporates graphics and animations.
108.    Among other things, Bishop discusses in these videos his profits as a trader, the ease of
trading, and his trade alerts.
109.    In the video “Trading Strategy #2: The Money Pattern” (2019) from the video series
Profit Kickstarter, Bishop discusses how he traded NDAQ and states:

         [The money pattern] is the crossover of the 13 and 30 hourly indicators...
         When they crossover, at a certain time, that is a great indicator the stock is
         probably going to reverse…This is actually an email I sent out to my members

                                                 34

                                                                                 PX 25, 1717
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 35 of 48



         showing them exactly what I’m seeing in the stock… But within a few day, it
         makes a 7% move… 109% gain totaling $23,000 in actual profits… These are
         so predictable and you can start doing these too… Again, over 100% in just a
         few days time... No reason you can’t be doing this too…You will make big
         profits if you learn to put this pattern into play over and over again.

   C. Videos Narrated by Kyle Dennis (from Fast Five Trades Subscription)

110.   Kyle Dennis narrates all the video series included in the Fast Five subscription.
111.   Most of the videos are narrated in a stream-of-consciousness style.
112.   In these videos, Dennis mentions and discusses “pump and dumps.”
113.   In these videos, Dennis also mentions and discusses “front running.” He states that his
definition of the term is different than the more commonly used Securities and Exchanges
Commission’s definition.
114.   In some videos, he discusses his trading profits and losses and what he looks for when he
makes trades.
115.   In some videos, Dennis also talks about his trade alerts.
116.   The following are example quotes that are representative of these themes as they appear
in Dennis’s courses, organized by video series.

           1. Kyle Dennis Videos from Trading Psychology and Platform Setup

117.   These videos are recorded live webinars where Dennis interacts with clients. The length
of these webinars varies from approximately 50 minutes to 15 minutes. Videos with “Part” in the
title appear to be one large recording split into separate components. They often begin or end
abruptly. In these videos, Dennis discusses the difficulty or ease of trading, mirroring trades, and
his Raging Bull content.
118.   In the video “1. E-Trade Walk Through” (2019) from the video series Trading
Psychology and Platform Setup, Dennis remarks when talking about his E-Trade account set-up:

         Super simple… I like to keep it simple… I don’t use any indicators… I like to
         analyze things based on the patterns and the news… Switching everything over
         to the Raging Bull platform... There must be 200 GB of videos on here…
         Learn the methodology and learn why… As a lot of you guys know, to have a
         small account, it’s hard. It’s hard… Especially in this market right now… It

                                                  35

                                                                                 PX 25, 1718
          Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 36 of 48



           takes a lot out of you… Yeah, you can’t really day trade either on a small
           account. I mean you can. You just can’t really do it that well…

119.      In the video “2. Nucleus Webinar: Your Daily Plan Part 1” (2017) from Trading
Psychology and Platform Setup, Dennis says: “Cause the goal here is, like I’ve been saying from
the get-go, is not to sit here and mirror anyone’s trades. That’s very hard… Anyone can mirror
trades… It’s not very successful if you sit there mirroring trades.”
120.      In the video “4. Nucleus Webinar: Your Daily Plan Part 3” (2017) from Trading
Psychology and Platform Setup, Dennis says:

           The worst thing you can do is make a mistake and then beat yourself up about
           it and try to make that money back on the next trade with a bigger position….
           Follow me on Seeking Alpha…. The education section also has a bunch of
           other random videos that you’ll want to watch when you have time… A lot of
           you guys are new, so be sure to take the time at your convenience to do this
           stuff. You’ll better yourself over the long term. Much better than just trying to
           take out a few winning trades.

             2. Kyle Dennis Videos from Catalyst and Swing Trading

121.      These videos appear to be recorded from live webinars where Dennis interacts with
clients. The length of these webinars varies from approximately 90 minutes to 10 minutes.
Videos with “Part” in the title appear to be one large recording split into separate components.
They often begin or end abruptly. In these videos, Dennis discusses the difficulty or ease of
trading, mirroring trades and, his trades, among other topics.
122.      The video “2. Nucleus Bottom Reversal Charting Webinar Part 2” (2017) from the video
series Catalyst and Swing Trading ends when Dennis is mid-sentence. In the video, Dennis
states:
          I’m not going to catch the bottom. I’m not going to sell at the top… I’m not that good to
          know where the bottom is going to be, so what I like to do is have a thesis in mind of
          maybe where it might settle out…. I usually like to [wait to enter until] within the day…
          If you get in there during the day, when that’s forming, you’re going to have an excellent
          entry point. It’s kinda like what I’m talking about when you’re frontrunning the move
          where if you get in there, let’s say it opens at 2 bucks and you’re in there at $2.07 and
          you’re going for a move of $2.50 or $2.60, you have an excellent risk to reward with a 5
          to 10 cent stop… Get out and revisit another time. There’s no shame in that…. You do
          got to be careful with your stops. You have to honor your them…. Our goal is just to be
          in there first.

                                                  36

                                                                                   PX 25, 1719
          Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 37 of 48




123.      In the video “3. Nucleus Bottom Reversal Charting Webinar Part 3” (2017) from the
video series Catalyst and Swing Trading, Dennis discusses his trade of TRVN, which he bought
at $3.87 and sold at end of February at $4.21. Dennis states:

           We traded this [stock] in the service…. Made 30 something cents on it and
           moved on… These stocks have a lot of shorts in them. They want to bounce
           up… In my eyes at least, I feel like bottom bounce is a lot easier to judge….
           But a key is you have to look at the news…. You could keep an even tighter
           stop at like $3.80 if you wanted to. It’s all up to your own personal
           preference…. That’s all you gotta do.

124.      The video “4. Nucleus Bottom Reversal Charting Webinar Part 4” (2017) from Kyle
Dennis’s video series Catalyst and Swing Trading starts and ends abruptly. In the video, Dennis
states:

           Am I going to try to frontrun everything? And take $1.90 as a bottom? No….
           You can use the low of the day as a stop… I tend to think it’s going to do what
           I said. It’s gonna flush through $2.00… Where is it likely to probably find
           support?... This is kinda like educated guessing in a sense of where it’s going
           to base out…. You could’ve made 100% gain or possibly more just by
           identifying a good catalyst event with a good double bottom chart.

125.      In the video “7. Nucleus Fibonacci Retracement Webinar Part 1” (2017) from the video
series Catalyst and Swing Trading, Dennis explains chart patterns and states: “We are going to
go over two chart patterns that I feel are the most reliable… Fibonacci retracement and… double
bottom reversals… Sometimes they work better than others… It all depends on the market
conditions… There isn’t the most reliable setup… There’s no one chart pattern that always
works… Depends on the market.” The video then ends abruptly.
126.      In the video “8. Nucleus Fibonacci Retracement Webinar Part 2” (2017) from the video
series Catalyst and Swing Trading, Dennis talks about his trade of MBOT and states:

           We don’t know exactly how high it’s going to go, so that’s part of your
           risk/reward… You always want to have 3:1 upside… It’s a very simple tool…
           If it starts to make green, it gives you a very defined stop loss… Very simple…
           I know some of you guys got in before me… There’ll be another one another
           day… I don’t think chasing is ever a good idea.




                                                 37

                                                                                PX 25, 1720
          Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 38 of 48




127.      The video “9. Nucleus Fibonacci Retracement Webinar Part 3” (2017) from Catalyst and
Swing Trading begins and ends abruptly. Dennis discusses his past trades of PULM, APRI, PLX,
NVTA, TNXP, and CEMP. He states:

           When you stop out, there’s no shame in that… The term frontrun in general is
           a term used by brokers and the SEC saying that if you are a broker you can’t
           buy stock and then go ahead and call all your clients and then buy stock for
           them… What I mean by frontrun is more of a day trading term where if you
           have a double top formation or you’re just looking at a key resistance point,
           right, or a key support point depending on where you want to do. So for
           example on MBOT… Let’s say for arguments sake you’re in this stock here,
           MBOT, at $6.60. And you want to stop out at $6.60. You don’t want to put
           your stop right at $6.60. What I’m saying is you want to frontrun that. You
           want to put your stop a little bit above because there’s probably a bunch of
           people who want to stop out at the same point as you… getting in before the
           support or resistance points… Holding overnight… It’s risky sometimes…
           You have to be aware so if an offering does come, you don’t destroy your
           account… Use that risk management… Holding overnight on these things is a
           risk… These kind of things don’t happen often but when they do they can
           destroy you.

128.      In the video “11. October 5 Pennants and Flags” (2017) from Catalyst and Swing
Trading, Dennis discusses his past trades of CLSN, CATB, ECYT, LC, VCEL, and DYSL, and
states:

           $523 on the millionaire account and that was really only in the first couple
           hours of trading… You have to define the strategy that works for your
           personality and that works for your account… I only want to provide high
           conviction ideas… Just because there is a continuation flag or a bullish flag,
           doesn’t mean it’s going to work. The odds are in your favor that it’s gonna
           work… You can get very good at drawing these type of things and spotting
           them… The best pattern is the one that’s working… Just depends on the
           market conditions… It’s easier said than done… We’re not investors here,
           we’re traders… I don’t want you to lose money.

129.      In the video “15. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.2”
(2017) from Catalyst and Swing Trading, Dennis states: “The lower the market cap, the more the
effect that a particular catalyst event or data release will have on the company.”
130.      In the video “17. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.4”
(2017) from Catalyst and Swing Trading, Dennis says he bought 5,000 shares of PSDV for about


                                                  38

                                                                                  PX 25, 1721
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 39 of 48




$1.65 to $1.80 and states: “Do I know where it’s gonna base out? Absolutely not… Anybody that
tells you they do know exactly where it’s going to go is lying to you.” Dennis also talks about his
BioTechBreakouts website and says: “I need to better organize it, so it’s more user friendly.”
131.   In the video “18. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.5”
(2017) from Catalyst and Swing Trading, Dennis states:

         When to sell? Boy, is that a hard question to answer… 3:1 ratio from risk to
         reward typically, mathematically is profitable… Most of the time, you’ll make
         winning trades… Hopefully that makes sense. Now, it’s difficult. You gotta do
         your research. You gotta look into these things. Use the watch list as a guide
         here to judge maybe where you want to get into or out of a stock. As a guide,
         not a gospel… If you have a 3:1 ratio, you don’t even have to be right half the
         time to be profitable… Being right half of the time shouldn’t be too hard…
         Even if you’re [right] 40%, 35% [of the time], you’re likely to either break
         even or be a little bit profitable.

132.   In the video “19. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.6”
(2017) from Catalyst and Swing Trading, Dennis gives advice about the mindset a person needs
to successfully trade stocks and states:

         If you have no discipline, you’re going to fail… You have a plan. You stick to
         the plan… It’s quite difficult to buy right at the low… You can never go broke
         taking profits… It’s not an easy game… Some pan out some don’t… It’s not a
         hard strategy... it’ll really increase your chances of having a successful trade.

133.   In the video “20. Nucleus Webinar Sentiment and Earnings Part 1” (2017) from Catalyst
and Swing Trading, Dennis states: “It’s very hard to play earnings… The higher the price to
earnings ratio… it’s almost the more risk you have… How do you know if a company beats or
misses earnings? For example, let’s take a look at ARLZ… Didn’t have a good earnings call. I
was personally wrong on this call.”
134.   In the video “21. Nucleus Webinar Sentiment and Earnings Part 2” (2017) from Catalyst
and Swing Trading, Dennis states:

         In general, earnings don’t mean too much for biotechs… Not only do you have
         to compete with institutions and other people playing these earnings, but
         there’s 13 different analysts with different opinions… which is why in most
         cases, unless you have particular insight into a stock, it’s not good idea to


                                                39

                                                                                PX 25, 1722
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 40 of 48



         really play them… in general, it’s very hard to predict if the company you’re
         looking at is going to beat expectations…

Dennis does not explain what he means by “particular insight into a stock.”
135.   In the video “22. Nucleus Webinar Sentiment and Earnings Part 3” (2017) from Catalyst
and Swing Trading, Dennis states:

         If the company is able to turn around their sales and start getting their earnings
         and things start revolving in a good direction, what’s going to happen with all
         these analysts reports? They’re all going to start going from neutral to buys…
         You want to buy names that are in a downtrend… It’s all about expectations.
         It’s all about sentiment… You guys are in here asking me about certain
         biotechs, you know, ‘is it a good time to buy GMNX?’… When people play
         earnings, most of the time they lose… We want to avoid the unknown.

136.   The video “24. Nucleus Webinar Sentiment and Earnings Part 5” (2017) from Catalyst
and Swing Trading begins and ends abruptly. During the video, Dennis states:

         It almost puts you at a disadvantage if you’re a doctor… Are you going to have
         some more insight than say, me? No… They think… they have an edge on the
         market, and they get their position size too big… Nobody really knows what
         the results are going to be… I like to judge what the insiders are doing… It’s
         very difficult... There’s no secret sauce to it… It’s not a good idea to hold
         through these catalyst events, earnings call… It’s all about expectations… You
         beat those expectations, sentiment gets better. Stock goes up.

137.   In the video “25. Nucleus Webinar Sentiment and Earnings Part 6” (2017) from Catalyst
and Swing Trading, Dennis states: “As fast as they go up, they go down… You want to always
consider growth… Whether it’s biotech or the SMP… you have to take these growth factors into
consideration… Certain industries are on the uptrend… Everything goes through cycles. It’s
good to identify those growth industries, but it’s also very very hard.”
138.   In the video “26. Nucleus Brain Trust: SEC Filings Part 1” (2017) from Catalyst and
Swing Trading, Dennis states:

         There’s a lot of these insiders buying and selling different stocks… If you’re a
         legitimate company, you don’t need a promotion firm… In this stuff [SEC
         Filings], they have to tell you the truth… it’s important to go through these
         things when you do your research… A lot of these companies are in the
         business of making money for their executives and not actually developing a
         drug.


                                                 40

                                                                                 PX 25, 1723
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 41 of 48




139.   In the video “27. Nucleus Brain Trust: SEC Filings Part 2” (2017) from Catalyst and
Swing Trading, Dennis states:

         [There’s] always risk involved in holding any of these stocks overnight, but the
         goal here is to reduce the risk… If you were in with me on this trade, and I told
         you I sold it because it was acting really really weird… it was because these
         insiders were sitting on the other side selling all their shares to us… Basically
         insider trading. It kinda gets my blood boiling because it’s so bad… It’s not
         insider trading because they don’t actually know the material information. You
         know quote unquote. They don’t know it. But like in the case of TRXE or
         TNXP, they do know that their drug doesn’t work… They may be kind of
         corrupt but they are not criminals… But it’s not right. It’s not morally right…
         So you can see why when I see this in CRBP going on while ooh I’m really, on
         one hand I’m like man a lot of these people are going to lose a lot of money if
         this is right, if I’m right about this, but on the other hand, it’s an opportunity
         for us to make a fortune… Options are pretty complicated… I can make a
         video on it… I would suggest YouTubing options…

140.   In the video “28. November 20th Lesson on Channel Trading” (2017) from Catalyst and
Swing Trading, Dennis discusses his various trades, such as PLX. He bought 15000 shares of
PLX at $0.70 and was still holding at time of video. He also bought 5000 shares of BRX at
$1.05, sold and planned to rebuy. He sold CYTK at around $11.50 and bought 5000 shares of
OPHC at $4.83 which he sold same day at $5.45. He also bought CHFS, ANTH, NBOT at $1.17
and sold NBOT at $1.20. He played GME, NTBC, CTL, NRDN, DRNA and even tried NRDN
again. The price and timeline details are unclear. Dennis also states:

         It’s easier said than done… This is how you can develop some trading ideas…
         I think the five minute and one minute charts are very effective… Trading is
         just people… it’s super easy… it’s just drawing lines… I always want to be out
         before the day of the event.
During the session, one of the consumers in the chat accused Dennis of lying in his

advertising. Dennis responded as follows:


         What are you talking about? Let’s keep the questions related to the lesson… I
         don’t mind the question. It’s just completely off topic… I think this was a solid
         lesson... if you have off topic questions, now is the time to ask them… Yes, I
         started with a 25K account with 4x leverage... But I don’t day trade on margin
         or hold overnight on margin… Every standard broker I know has 4x margin..


                                                41

                                                                                PX 25, 1724
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 42 of 48



He then ends the lesson as follows:
       Looks like we are going to make out really well… You can subscribe to
       specialsituationinvestment.com… I’ll share the ones where you can make the
       most amount of money with the least amount of risk…The hard part is timing
       entry… Really good lesson today… Overall finished up in MDM $+6497 and
       biotech breakout at +$608… Everything is green.

           3. Kyle Dennis Videos from Day Trading

141.   These videos are recorded live webinars where Dennis interacts with clients. The length
of these webinars varies from approximately 90 minutes to 6 minutes. Videos with “Part” in the
title appear to be one large recording split into separate components. They often begin or end
abruptly. In these videos, Dennis discusses the difficulty or ease of trading, mirroring trades, his
and trades, among other topics.
142.   In the video “1. Nucleus Day Trade the Open Webinar Part 1” (2016) from the video
series Day Trading, Dennis talks about finding and trading the stocks that have the most price
action in a short time period. He states: “It sounds kinda easy but it’s not. It’s very very
difficult…. These stocks are very volatile… The first thing we want to do in the morning is find
which stocks are the most active in the premarket… Go to stockmarketwatch.com… On this list,
you’ll want to note which stocks have the most volume and which ones are up percentage wise
the most…”
143.   In the video “2. Nucleus Day Trade the Open Webinar Part 2” (2016) from Day Trading,
Dennis states: “Cause you’re gonna only be day trading this stock for a very short period of time.
Maybe one to ten minutes. Maybe even less than one minute. So you don’t necessarily need to
have a fundamental opinion of the stock to make money. It helps to know the fundamental story
behind it, but you don’t need it.”
144.   In the video “8. Brain Trust Webinar: Day Trade Charting Part 2” (2016) from Day
Trading, Dennis states:

         This is only going to be for people who sit at their computers all day obviously
         for day trading… If you wait… I guarantee you, you will miss the trade… You
         didn’t have to hold for very long to get a 30-40% gain… You can always go to
         FinViz, and they’ll tell you the top five percentage winners. Just keep watching
         those five. It’s not too hard to do… You of course have to be sitting at your

                                                 42

                                                                                  PX 25, 1725
          Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 43 of 48



           computer to do this… It’s day trading. It’s not easy. You have to be on your
           toes… You could’ve made $750 and moved on. Repeatable things. Over and
           over and over… You can trade all these things pretty easily… All simple stuff.

145.      In the video “10. Nucleus Brain Trust Webinar: Day Trade Idea Generation Part 1”
(2016) from Day Trading, Dennis recommends people use Seeking Alpha where he posts and
states:

           Find the information that will move the stock… Setting yourself up with the
           news out there that is market moving. So if you’re serious about day trading,
           you’re going to want to get some of these, and I’m not affiliated with any of
           these companies. I don’t get a dollar for promoting them… Trade Exchange,
           Trade the News, Benzinga Pro… You analyze the news. Over time, you get
           really good. And that’s the most profitable way to make money… That’s a
           40% move you could’ve captured in 5 minutes… Some [of these trades]
           worked and some didn’t.

146.      In the video “11. Nucleus Brain Trust Webinar: Day Trade Idea Generation Part 2”
(2016) from Day Trading, Dennis discusses his trades on QLTI, WATT, TTWO, and RPRX.
Dennis also says: “There’s no holding overnight. There’s no risk… You can make or lose a lot
of money in just a few seconds… Day trading is a very complicated topic… I’ve been posting
reverse split stocks and they’ve been really profitable.” The video begins and ends abruptly.
147.      In the video “12. Nucleus Brain Trust Webinar: Day Trade Idea Generation Part 3”
(2016) from Day Trading, Dennis states: “Day trading is not for everyone. If you want to be a
day trader but you have a day job, you’re not going to be able to be a day trader. Why? Because
you have to dedicate yourself to this… You have to be way ahead of the game to be good at
this.”
148.      In the video “13. How to Use Level 2 and Identify Key Levels” (2017) from Day
Trading, Dennis talks about his trade of BW and that he took a small loss. He also states:

           Rough waters out there. So what that makes for is some pretty tough trading…
           Maybe now is the time to be a little bit more careful… I get so many questions
           about that, you know ‘what is XYZ stock going to do in the next few hours?’
           Nobody inherently knows where it’s going to go… That’s why Jason likes to
           focus on these things. Because when he’s right, he makes a lot of money
           because it moves fast… The game is kinda corrupt and we just try to play it the
           best we can… Most traders lose money.


                                                 43

                                                                                PX 25, 1726
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 44 of 48




149.   In the video “19. Japanese Candlesticks Part 2” (2017) from Day Trading, Dennis states:
“If you get a candle like that, you like to be a momentum type of player in it because it’s
showing a lot of strength. It’s likely that it’s going to go up the next day… It’s not a written in
stone type of thing… Likely that hammer candle is setting up for you for a reversal back to the
up side. Does it always work? Absolutely not… Use logic. Be smart about it.”
150.   In the video “20. Japanese Candlesticks Part 3” (2017) from Day Trading, Dennis states:

         Normal bullish and normal bearish candles. All these mean is it opens up, hit a
         high, closed near the high or opened up, went down, and closed near the low.
         You see these every single day… You can combine some of these patterns
         together to get you a little bit more intuition or look into the stock… To me,
         you can take a look at them, but I think you are going way overboard if you do
         that… My recommendation is keep it simple.

151.   In the video “22. Japanese Candlesticks Part 5” from Day Trading, Dennis states: “It’s
very hard to say on a day to day basis what a particular candlestick is going to do… Technical
analysis and candlestick analysis on an ETF is, in my eyes, almost useless… None of these
things are going to be perfect a lot of times.”
152.   In the video “23. Japanese Candlesticks Part 6” (2017) from Day Trading, Dennis states:
“Just because you have an engulfing candle doesn’t mean it’s going up… I want you to make
money. So if you find something that works for you, use it. I can only teach you what I think
works and what I found my experience was doing… Everyone has different strategies.”
153.   In the video “24. October 4 Double Bottom Lesson” (2017) from Day Trading, Dennis
discusses his trade on DYSL and that he ended the trade early. He also states:

         There’s less risk in the sense that the stock is cheaper [the price has
         decreased]… We’ve seen these kinds of patterns happen a lot… Just watch for
         these things. They’re not something that’s always going to happen… Usually
         double bottoms work. Not always though… It could flush out on you… You
         guys have any [stocks] you want me to take a look at here?.. You’ll see stuff
         like that all the time… 100000 shares volume. Alright, that’s not that much.
         That worries me... The more volume the better… Tomorrow there will be
         another one. No reason why to chase it today… Call eTrade… I don’t use it, so
         I’m not an expert on that… Check the SEC Filings webinar… Nobody likes to
         do it because readings SEC Filings is boring, but it will save you a lot of
         money… Take your gains. Just be careful… Holding something like RGSE
         overnight is very very very risky… Smaller increments you go, the better fills

                                                  44

                                                                                  PX 25, 1727
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 45 of 48



         you’re gonna end up getting… I usually like to not take the risk… I can’t tell
         you what to do... I think it’s a risky situation… The market is so nutty right
         now… If you ever wanted to look at IWM puts... I’m not trying to create fear...
         I’m just trying to be the counter, the Devil on your shoulder… Don’t be
         nervous or scared... I have some swings out there too… Really good day
         today… looks like finished up $1187 on the biotech breakouts account and
         $1375 on the million dollar mission account.

154.   In the video “25. Double Top Intraday Lesson” (2017) from Day Trading, Dennis states:

         There’s a good chance it’s going to break… This is a very reliable pattern…
         Charting is an art, though. It’s not a science… The shorter the time frame, the
         less reliable… Look at this like a piece of art. It’s not exact… You just have to
         be careful if you’re trying to short... it’s a good strategy… it’s so hard to
         determine sometimes… really a case by case basis… It’s hard on the lower
         float stocks… to have a specific level… You’ve always got to take a look at
         the news… I can’t give you advice on what to do but I can give you my
         analysis on a chart... I don’t want you mirroring my trades… More risk, more
         reward… I think a lot of you are going to become successful… The stock
         market is based on supply and demand… How come if Warren Buffet comes
         out and he says he’s going long Coca-Cola, Coca-Cola stock is going to go up,
         because everyone wants to follow Warren Buffet. However, you can’t get the
         same price as Warren Buffet, because everyone is trying to buy the same
         stock… Everything is based on supply and demand. So for example, if I’m
         buying something and I think it’s a good trade, and I’m telling everyone not to
         do this but everyone is trying to buy the same thing, what’s going to happen?
         You’re competing against everyone to buy the same thing. I can’t stress
         enough and I hate when people do this, but I can’t control their accounts or I’d
         throw them all to the ground and stop them… Same with EARS and ARDX…
         I get emails saying people lost money on EARS. Well why are you trying to
         sell it when everyone else is trying to sell it? It’s just so silly… I want to
         promote you guys making your own independent decisions… If you’re trying
         to mirror like that, it doesn’t make sense... I’m really trying to say don’t do it…
         I don’t like putting out alerts… A lot of you actually turned off the alerts. I
         think that’s a smart move… Do people make money mirroring me?
         Probably…

155.   In the video “26. October 16 Volume Analysis and Live Scan” (2017) from Day Trading,
Dennis states:

         You guys got to get out of this mentality of it’s up a few cents, it’s not
         exploding… It’s just a little bit frustrating to me when you see a stock come in
         a little bit and everyone, there’s all these comments on it… We’ve talked about
         the plan here on it a lot… It’s simple supply and demand… Volume limits
         your risk... The more volume there is, the more what’s called liquidity… Less
         than 100000 shares [on the daily] that is really low volume… The shorter time

                                                 45

                                                                                 PX 25, 1728
          Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 46 of 48



           frame you have, the more important volume is… The best way to limit your
           risk, at the end of the day if the stock is moving a lot, is to take out a smaller
           position… I will be selling CTRV sometime this week… Not many people are
           monitoring these things as closely as we are, and we are ahead of Wall Street
           on that… We live in a world with a bunch of, a bunch of I don’t know what,
           nice word to put it, a bunch of scammers… Computers can see your order
           coming in as you place it…It’s almost as if I’m buying it after you but I get
           filled before you… It is a scam I think, but companies make billions upon
           billions doing it.
Dennis then proceeds to talk about people mirroring his trade on the stock KTOV. He

states:

           I do not want to see people doing what happened here today which is the
           second I buy it, a bunch of folks here cause 127,000 shares to be traded and it
           went up to the area of my sell zone. Now, I didn’t sell it for the reason being
           that I’m fully aware that a lot of you guys chased it… You shouldn’t be getting
           into Coca-Cola because Warren Buffet bought it… It just ends up leading to
           less success, hopefully success but less success, because you inherently don’t
           have the confidence… If you chased, now the stocks up at $2.90. That’s no
           good. You don’t want at $2.90… Now we have a wick, a candle of a wick
           here, right here right, with a bunch of resistance and a funky looking chart…
           That’s just the give and the take with trading low priced stocks… Don’t do
           that. Please don’t do it… You can always ask me and say ‘hey what do you
           think of the look of this chart’… I don’t really even want to do alerts because
           they are just so silly and then everyone just gets all, I don’t know, they don’t
           act the way that they should… I know there’s folks out there that are fast, and
           they probably make money doing it. I can’t stop that… Just be smart… We’re
           trying to develop the skills… It’s way harder… Averaging down almost
           always burns me… I’m averaging in… If you’re working a job and you’re
           trying to day trade, and you’re trying to swing trade and trying to do catalyst
           trade, you’re going to have to set up a system for yourself that works… A lot
           of you guys won’t be able to do this unless you have premium…
Dennis then takes more questions from clients about stock charts. He proceeds to pull up charts

and give advice. He states:

          You wanna be watching TRXC… Penny stocks are hard to always trade…
          Chasing it up seems risky… I would definitely want to be watching this one…
          Looks like holding overnight is very risky.




                                                   46

                                                                                   PX 25, 1729
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 47 of 48



           4. Kyle Dennis Videos from Options Trading

156.   These videos appear to be recorded from live webinars where Dennis interacts with
clients. The length of these videos varies from approximately 40 minutes to 10 minutes. Videos
with “Part” in the title appear to be one large recording split into separate components. They
often begin or end abruptly. In these videos, Dennis discusses the difficulty or ease of trading,
mirroring trades, and his trades, among other topics.
157.   In the video “1. Nucleus Exclusive: Options Trading” (2017) from Kyle Dennis’s video
series Option Trading, Dennis states: “The closer you are to the strike price the better the
likelihood that it goes in the money… Follow along with that and it’s really not too
complicated.”
158.   In the video “2. October 6 Options and Order Entry Lesson” (2017) from Option Trading,
Dennis states:

         It’s not really worthwhile to me to really get involved in those option stuff too
         much… Most people lose money trading them if they do it like just buying
         calls or buying puts… Just the riskiest of riskiest things if you’re just playing
         naked calls and naked puts… There’s so much content for all you new folks
         out there too. Be sure to review it… Watch the webinars. Watch the videos...
         Ask me questions… The more time you put in, the more you’re going to get
         out of it.

Dennis then takes questions from clients. They often ask about stock and chart patterns, and
Dennis offers advice. The following quotes demonstrate some advice: “Predicting when the
market is going to go down and dip big to be successful is a tough game to play… I can’t answer
that for you Raj, you have to follow your own plan on CEMP. I have my plan listed right there.”
159.   In the video “5. Option Sweeps Part 3” from Option Trading, Dennis states:

         Options are way more illiquid… I recommend following Speedy Call. There’s
         a guy, you can follow @OpenOutcrier… You can start to learn about how
         these types of things work… It’s a good way to get used to this strategy… That
         scanner is $330 a month… so it’s not cheap… that’s why I suggest, if you’re
         interested, following Speedy Calls.

160.   In the video “8. Option Sweeps Part 6” (2017) from Option Trading, Dennis states “[t]his
is the quick analysis you have to do while trading.” Dennis then gives his opinion on stock charts

                                                 47

                                                                                 PX 25, 1730
       Case 1:20-cv-03538-GLR Document 12-8 Filed 12/07/20 Page 48 of 48




that people ask him about. A client asks about the stock XOM, and Dennis says the price of the
stock is high and explains: “Most day traders don’t trade huge companies like this.” He then
continues to pull up charts and provides the following comments: “This is why trading is hard.
it’s not science… You get in, you make your 10-20 cent moves and you take your profit.”
       I declare under penalty of perjury that the foregoing is true and correct.


                November 18,
Executed on _________________ 2020.                          __________________________
                                                             Olivia Pennoyer




                                                48

                                                                                PX 25, 1731
